Exhibit 10.1

LICENSE, DEVELOPMENT, AND COMMERCIALIZATION AGREEMENT

This License, Development, and Commercialization Agreement (this “Agreement”) is
entered into as of the Effective Date by and between NOVACEA, Inc., a Delaware
corporation having offices at 601 Gateway Blvd., Suite 800, South San Francisco,
California 94080 (“Novacea”), and Schering Corporation, a New Jersey corporation
having offices at 2000 Galloping Hill Road, Kenilworth, New Jersey 07033
(“Schering”).

RECITALS

WHEREAS, Novacea possesses rights to intellectual property relating to
proprietary methods of use of calcitriol;

WHEREAS, Schering is engaged in the research, development and commercialization
of pharmaceutical products; and

WHEREAS, Novacea and Schering desire to enter into a collaboration under which
Schering will obtain a worldwide exclusive license under such intellectual
property to develop and commercialize pharmaceutical products containing
calcitriol under the terms and conditions set forth below.

NOW THEREFORE, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

1.1 “Additional Indications” means the use of a Licensed Product for the
treatment or prevention of (i) any of [*], pancreatic cancer or [*] in humans
and/or (ii) any other disease, disorder or condition, but excluding any of the
Core Indications.

1.2 “Additional Indication Milestones” means those milestone payments as set
forth in Section 10.3 hereof which will apply to approvals of each of the
indications in the following tumor types: [*] pancreatic, [*].

1.3 “AEs” shall have the meaning set forth in Section 6.2(a).

1.4 “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with such Person. A Person shall be deemed to control another Person if such
Person possesses the power to direct or cause the direction of the management,
business and policies of such Person, whether through the ownership of more than
fifty percent (50%) of the voting securities of such Person, by contract or
otherwise.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 1



--------------------------------------------------------------------------------

1.5 “Alliance Manager” means, with respect to each of Novacea and Schering, a
representative to be appointed by such Party to facilitate the reasonable and
appropriate flow of information and communications between the Parties pursuant
to this Agreement.

1.6 “Annual Commercialization Report” shall have the meaning set forth in
Section 7.4.

1.7 “ASCENT-2” means the ongoing Phase III Study in AIPC as described in [*].

1.8 “Aventis Agreements” means (i) that certain Grant-in-Aid Agreement between
Novacea and Aventis entered into as of August 5, 2002 related to the “Phase 2 /
3 Multicenter, Randomized, Double Blind, Study of Docetaxel Plus DN-101 or
Placebo in Androgen-Independent Prostate Cancer (AIPC)” and (ii) that certain
Grant-in-Aid Agreement between Novacea and Aventis Pharmaceuticals Inc.
(“Aventis”) entered into as of August 4, 2003 related to the “Phase 1 / 2
Multicenter, Open Label, Dose Ranging Study of DN-101 and Taxotere® in Patients
with Advanced (Stage IIIB or IV) Non-Small Cell Lung Cancer who Have Failed
Previous Therapy with Platinum-Based Chemotherapy.”

1.9 “Business Day” means a day on which banking institutions in New York, New
York, United States are open for business, but excluding any such day on which
the New Jersey offices of Schering-Plough Corporation or the California offices
of Novacea are scheduled to be closed for business.

1.10 “Change of Control” shall mean, with respect to either Party, the
occurrence of any of the following events: (a) the acquisition by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Exchange Act) (any such individual, entity or group, a “Specified
Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than fifty percent (50%) of the combined voting
power of then outstanding voting securities of such Party entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”); or
(b) the consummation of a merger, consolidation or other similar transaction
with a Specified Person, or sale or other disposition to a Specified Person of
all or substantially all of the pharmaceutical assets (including for purposes of
clarity the sale of all or substantially all of the pharmaceutical assets of its
subsidiaries) of a Party (a “Business Combination”), in each case, unless,
immediately after the consummation of such Business Combination, (i) the
individuals and groups (within the meaning of Section 13(d)(3) or 14(d)(2) of
the Exchange Act) who were the beneficial owners, respectively, of the
Outstanding Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including, without limitation, a
Person which as result of such transaction owns then outstanding securities of
the Party or all or substantially all of such Party’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Voting Securities, as the case may be and (ii) at least

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 2



--------------------------------------------------------------------------------

fifty percent (50%) of the members of the board of directors of the Person
resulting from such Business Combination were members of the board of directors
of the Party at the time of the execution of the initial agreement, or of the
action of the board of directors of such entity, providing for such Business
Combination.

1.11 “Combination Product” means any product that contains two or more active
ingredients, one of which is a Formulation.

1.12 “Commercialization” means, with respect to Licensed Product, any and all
activities directed to the marketing, promotion, distribution, offering for sale
and selling such product, importing and exporting such product for sale, and
interacting with Regulatory Authorities regarding the foregoing.
Commercialization shall also include Phase IV Studies. “Commercialize” has a
correlative meaning.

1.13 “Commercially Reasonable Efforts” means (i) with respect to the efforts to
be expended by any Party or any of its Affiliates with respect to any objective,
such reasonable, diligent, and good faith efforts as such Party would normally
use to accomplish a similar objective under similar circumstances, and (ii) with
respect to any objective relating to Development or Commercialization of a
Licensed Product by Schering, such efforts and resources as are commonly used by
Schering and its Affiliates for the development and commercialization of
prescription pharmaceutical products of similar commercial potential at a
similar stage in product lifecycle, taking into consideration the safety and
efficacy of such product, the cost to develop and commercialize the product, the
risks inherent in the development and commercialization of the product, its
competitiveness compared to alternative products, the proprietary position of
the product (including scope and duration of relevant patents), the scope,
timing and likelihood of Regulatory Approvals, the profitability of the product
and all other relevant factors.

1.14 “Competing Product” means any pharmaceutical product (other than a Licensed
Product being Developed and/or Commercialized pursuant to this Agreement) that
either: (i) contains [*]; or (ii) that is a [*].

1.15 “Compound” means calcitriol [*].

1.16 “Compulsory License” means a compulsory license under Novacea IP obtained
by a Third Party through the order, decree, or grant of a competent Governmental
Authority or court, authorizing such Third Party to develop, make, have made,
use, sell, offer to sell or import a Competing Product or Licensed Product in
any country in the Field in the Territory.

1.17 “Confidential Information” means, with respect to each of the Parties, any
and all proprietary and/or confidential data, information or materials possessed
or developed by such Party or any of its Affiliates (whether developed by or on
behalf of such Party or any of its Affiliates before or after the Effective
Date) related to:

(i) the Development, Manufacture, use or Commercialization of the Licensed
Product; or

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 3



--------------------------------------------------------------------------------

(ii) the business, development or commercial plans, development or commercial
capabilities, operations, assets, research programs, financial conditions,
commitments, rights, liabilities, personnel and strategies of Schering, Novacea,
or any of their respective subsidiaries or Affiliates,

that is disclosed or otherwise made available by such Party or its Affiliates to
the other Party or any of its Affiliates, including, without limitation, any
such data, information or materials related to substances, formulations, devices
(and/or any components thereof), techniques, technology, regulatory requirements
and strategies, equipment, study results, reports, know-how, sources for
Manufacture and supply, patent position and business plans.

1.18 “Controlled” or “Control” shall mean the legal authority of a Party (or any
of its Affiliates) to grant a license or sublicense of intellectual property
rights to another Person (other than pursuant to this Agreement) without
breaching the terms of any agreement with a Third Party.

1.19 “Core Development Plan” shall have the meaning set forth in Section 5.2(a).

1.20 “Core Indication” means the use of a Licensed Product for the treatment or
prevention of any of the following conditions in humans:
(i) androgen-independent prostate cancer (“AIPC”), (ii) androgen-dependent
prostate cancer (“ADPC”), or (iii) adjuvant therapy for early stage prostate
cancer (“Adjuvant Therapy”)

1.21 “Dedicated MSLs” shall have the meaning set forth in Section 7.3(b).

1.22 “Development” or “Develop” means research activities and non-clinical
(including without limitation pre-clinical) and clinical drug development
activities, including, among other things: drug discovery, toxicology,
formulation, statistical analysis and report writing, conducting clinical trials
for the purpose of obtaining and maintaining Regulatory Approval (including
without limitation, post-approval commitment studies), and regulatory affairs
related to all of the foregoing. Development shall include all clinical studies
that are primarily intended to support or maintain a Regulatory Approval,
maintain a label or obtain any label change, but shall exclude Phase IV Studies.

1.23 “Development Plan” means, alone or collectively, the Core Development Plan
and any Forward Development Plan.

1.24 “Dollars” or “$” means the legal tender of the United States.

1.25 “Effective Date” means the later of (a) the Execution Date or (b) the
second (2nd) Business Day immediately following the earlier of: (i) the date
upon which the waiting period

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 4



--------------------------------------------------------------------------------

under the Hart-Scott-Rodino Antitrust Improvement Act (the “HSR Act”) expires or
terminates early with respect to the filings to be made pursuant to
Section 16.1(b), or (ii) the date upon which a closing letter is received from
the Federal Trade Commission or the Justice Department, as the case may be, with
regard to the transaction contemplated by this Agreement indicating that all
requests have been satisfactorily met and no objection on the part of the
Federal Trade Commission or the Justice Department remains.

1.26 “EMEA” means the European Medicines Agency or any successor agency thereof.

1.27 “EU” means all of the European Union member states as of the applicable
time during the Term.

1.28 “EU Major Markets” means [*].

1.29 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.30 “Execution Date” means the latest date of signature appearing on the
signature page of this Agreement.

1.31 “Existing Supply Agreement” means that certain Supply Agreement dated
December 27th 2001, between Plantex USA Inc., and Novacea, as amended
January 24, 2006; March 21, 2006, and February 28, 2007; and as amended and
restated May 25, 2007.

1.32 “FDA” means the United States Food and Drug Administration or any successor
agency thereto.

1.33 “Field” means any and all diagnostic, therapeutic and prophylactic uses in
humans and/or animals, including, without limitation, the Core Indications and
Additional Indications.

1.34 “First Commercial Sale” means, with respect to a given country in the
Territory, the first shipment of commercial quantities of a Licensed Product
sold in such country on arms’ length terms to a Third Party by Schering, its
Affiliates or its Sublicensees for use in the Field after the granting of
Regulatory Approval with respect to such country. Sales for test marketing,
sampling and promotional uses, clinical trial purposes or compassionate or
similar use shall not be considered to constitute a First Commercial Sale.

1.35 “Formulation” means (i) Novacea’s proprietary oral high-dose pulsed
formulation of the Compound that is known as Asentar (DN-101), (ii) any other
formulation developed by or on behalf of a Party or its Affiliates containing
the Compound as an active ingredient and [*], and (iii) any other formulation
containing the Compound as an active ingredient [*]

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 5



--------------------------------------------------------------------------------

1.36 “Forward Development Plan” shall have the meaning set forth in
Section 5.2(d).

1.37 “FTE” means the equivalent in working hours of one full time university
graduate or similarly qualified employee employed by a Party working at least
[*] hours per year. For the avoidance of doubt, employees who work fewer than
[*] hours in a year (whether via working a partial year or part-time) are
included in an FTE, provided their hours are combined so as to complete one FTE.
For example, an employee working [*] hours in a given year would be combined
with an employee working [*] hours in the same year to form one FTE. Similarly,
any employee can be allocated at a percentage of time equaling less than 100% of
their work year, provided that FTEs are calculated in [*] hour increments.

1.38 “FTE Rate” means the fully burdened annual internal cost of employing an
FTE including all employee related compensation and benefits including salary,
bonuses, profit sharing, taxes, insurances, training, travel, subsistence,
professional dues, catering and employee related overheads (including human
relations, payroll, purchasing, supervisory costs, space allocation and computer
and information systems). The FTE Rate for the period from the Effective Date to
[*] shall be [*] per full twelve month period per FTE, as may be adjusted
pursuant to Section 7.3(b). The first such adjustment will be effective on [*],
and will based on a full twelve (12) month period (as described below). The
second adjustment will be effective on [*], but shall be based upon the
percentage change in the CPI-U for the preceding [*]. Thereafter, the FTE Rate
will be adjusted effective on January 1 of each subsequent year by a percentage
equal to the percentage adjustment, if any, between the Consumer Price Index –
All Urban Consumers (CPI-U), as published by the United States Department of
Labor over the twelve (12) month period reported in such index immediately
preceding the date such adjustment is made.

1.39 “Generic Product” means, with respect to a particular Licensed Product, any
other product containing a comparable formulation to the Licensed Product that
is marketed, promoted, sold, or distributed by a Third Party in one or more
countries without a license from a Party to Commercialize in the relevant
country(ies) in accordance with applicable laws and regulations in such country.

1.40 “Governmental Authority” means any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or any supranational organization of which
any such country is a member.

1.41 “IND” means (a) (i) in the United States, an Investigational New Drug
Application, as defined in the United States Federal Food, Drug, and Cosmetic
Act, as amended from time to time, and the regulations promulgated thereunder,
that is required to be filed with the FDA before beginning clinical testing of a
Licensed Product in human subjects, or any successor application or procedure,
and (ii) any counterpart of a United States Investigational

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 6



--------------------------------------------------------------------------------

New Drug Application in any other country in the Territory, and (b) all
supplements and amendments that may be filed with respect to any of the
foregoing.

1.42 “Infringement Claim” means a claim or assertion by a Third Party against
Novacea, Schering or any of their respective Affiliates that the use,
Development, Manufacture, and/or Commercialization of the Licensed Product
infringes or otherwise violates a patent or other intellectual property rights
owned or Controlled by such Third Party.

1.43 “Joint Commercialization Committee” or “JCC” has the meaning set forth in
Section 7.1(a).

1.44 “Joint Development Committee” or “JDC” has the meaning set forth in
Section 4.1.

1.45 “Know-How” means any and all proprietary data, information and materials
(whether patentable or not) related to Compound, Formulations, the Licensed
Product, any Licensed Product Improvement, Core Indications, Additional
Indications, or the Development, Manufacture, Commercialization, or use of any
of the foregoing, including, without limitation (a) ideas, discoveries,
inventions, improvements, technology or trade secrets, (b) pharmaceutical,
chemical and biological materials, products, components or compositions,
(c) tests, assays, techniques, regulatory requirements and strategies, data
(including non-clinical and clinical data), methods, procedures, formulas or
processes, (d) technical and non-technical data and other information relating
to any of the foregoing, (e) drawings, plans, designs, diagrams, sketches,
specifications or other documents containing or relating to such information or
materials, and (f) business processes, price data and information, marketing
data and information, sales data and information, marketing plans and market
research.

1.46 “Licensed Product” means any pharmaceutical product containing a
Formulation either alone or in combination with one or more other active
pharmaceutical ingredients, including all line extensions and modes of
administration thereof.

1.47 “Licensed Product Improvement” shall mean any enhancement to any Licensed
Product or Formulation, including, without limitation, to any inactive
ingredient, preparation, presentation, means of delivery, dosage, packaging or
Manufacture.

1.48 “Major Markets” means the United States and the EU Major Markets.

1.49 “Major Market Royalty Term” shall have the meaning set forth in
Section 10.4(c).

1.50 “Manufacture” means all activities related to the manufacturing of a
pharmaceutical product, or any ingredient thereof, including but not limited to
test method development and stability testing, formulation, process development,
manufacturing scale-up, manufacturing Compound or Licensed Product quality
assurance/quality control development,

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 7



--------------------------------------------------------------------------------

quality control testing (including in-process, in-process release and stability
testing), packaging, release of product or any component or ingredient thereof,
quality assurance activities related to manufacturing and release of product,
and regulatory activities related to all of the foregoing.

1.51 “MSLs” or “Medical Science Liaisons” shall mean persons responsible for
(i) being an ambassador of, and advocate for, Novacea and/or Schering science
within the healthcare community; (ii) developing and nurturing relationships
with healthcare professionals that are centered on science; (iii) communicating
accurate and balanced information regarding the benefits and risks of Novacea
and/or Schering products; and (iv) interacting with managed care organizations,
thought leaders, clinical investigators and other healthcare organizations to
provide fair, balanced and scientifically rigorous information. For purposes of
clarity, MSLs do not engage in promotional activities and are not sales
representatives.

1.52 “Net Sales” means the aggregate gross amount invoiced by Schering or its
Affiliates or Sublicensees, on all sales or transfers for consideration (but
only to the extent that such transfers for consideration specifically provide
consideration for the Licensed Product) of Licensed Product in the Territory to
a Third Party, less the following deductions, as determined on an accrual basis:

(a) bad debts actually written off which are attributable to sales of Licensed
Product;

(b) trade, quantity and cash discounts and any other adjustments, including,
without limitation, those granted on account of price adjustments, billing
errors, rejected goods, damaged goods, returns, recalls, rebates, chargeback
rebates, reasonable fees, reimbursements or similar payments granted or given to
wholesalers or other distributors, buying groups, health care insurance carriers
or other institutions;

(c) freight, packing, handling, shipping, postage and insurance charges;

(d) customs or excise taxes, including, without limitation, import duties, sales
tax and other taxes (except income taxes) or duties relating to sales;

(e) any payment in respect of sales to any Governmental Authority (other than to
any municipal, county or city authority) in respect of any government-subsidized
program, including, without limitation, Medicare and Medicaid rebates;

(f) amounts paid or credited to customers for inventory management,
distribution, warehousing, and related services;

(g) distribution, packing, handling and transportation charges for Licensed
Product;

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 8



--------------------------------------------------------------------------------

(h) the portion of any management fees paid during the relevant time period to
group purchasing organizations that relate specifically to the sale of such
Licensed Product to such organization; and

(i) any reasonable deduction substantially similar in character/substance to the
above that is related to the sale of the Licensed Product.

The foregoing adjustments shall be documented and included in the invoiced price
of Licensed Product or otherwise directly paid or incurred by Schering or its
Affiliates or Sublicensees without reimbursement, other than payment by a third
party customer. Such adjustments shall be consistent with customary accounting
practices within the selling Party and its Affiliates (or their respective
Sublicensees) and in accordance with United States Generally Accepted Accounting
Principles (“GAAP”), consistently applied.

In the event a Licensed Product is sold in the form of a Combination Product,
then the Net Sales for any such Combination Product shall be determined in a
particular country by multiplying the Net Sales of the Combination Product
during the applicable royalty reporting period, by the fraction, A/(A+B), where
A is the weighted (by sales volume) average sale price of the Licensed Product
when sold separately in finished form in the country in which the Combination
Product is sold and B is the weighted (by sales volume) average sale price of
the other product(s) which contain the other active ingredient(s) included in
the Combination Product when sold separately in finished form in the country in
which the Combination Product is sold, in each case during the applicable
royalty reporting period or, if sales of both the Licensed Product and the other
product(s) did not occur in such period, then in the most recent royalty
reporting period in which sales of both occurred. In the event that such average
sale price cannot be determined for both the Licensed Product and all other
active pharmaceutical ingredient(s) included in the Combination Product, then
the Parties shall in good faith discuss and agree on a pro-rata allocation of
the Net Sales that reflects the Licensed Products’ contribution to the
Combination Product on an equitable basis.

It is understood, however, that in certain countries in the Territory, Schering
or its Affiliates may Commercialize Licensed Products through a Third Party
distributor or agent (which does not meet the definition of a Sublicensee) under
an arrangement in which Schering or its Affiliates (x) transfer the Licensed
Product to such distributor or agent at a fixed price that is not necessarily
related to the final selling price of the distributor or agent, and (y) are not
responsible for marketing and promoting such Licensed Product in such countries
and receive no compensation from the sale of such Licensed Products by the
distributor or agent. For purposes of clarity, a grant of sublicense rights to
any such Third Party distributor or agent necessary for such party to exercise
its rights or perform its obligations does not cause such party to be deemed a
Sublicensee as defined herein.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 9



--------------------------------------------------------------------------------

1.53 “Novacea Background Know-How” means any Know-How Controlled by Novacea or
its Affiliates that is generated prior to the Effective Date and/or other than
in performance of activities conducted under this Agreement.

1.54 “Novacea Background Patents” means (i) any and all Patents that are
Controlled by Novacea or any of its Affiliates that claim discoveries,
inventions, developments or innovations made by or on behalf of Novacea prior to
the Effective Date and/or other than in performance of activities conducted
under this Agreement, including, without limitation, the Patents described in
Schedule 13.3(a), (ii) any and all Patents that are filed after the Effective
Date that derive from the studies covered by the Aventis Agreements, and
(iii) those patents licensed to Novacea under the Upstream License Agreements as
described in Schedule 13.3(b).

1.55 “Novacea IP” means the Novacea Background Know-How and Novacea Background
Patents.

1.56 [*]

1.57 “OHSU License Agreement” means that certain Exclusive License Agreement
dated as of June 27, 2001 by and between Oregon Health & Science University
(OHSU) and D-Novo Therapeutics, Inc., [*].

1.58 “Other Marks” shall have the meaning set forth in Section 12.8.

1.59 “Other Product” shall have the meaning set forth in Section 3.2(a).

1.60 “Other Product Package” shall have the meaning set forth in Section 3.2(b).

1.61 “Party” means Novacea or Schering individually, and “Parties” means Novacea
and Schering collectively.

1.62 “Patents” means any and all issued patents and pending patent applications
(including, without limitation, any provisional applications, continuations,
divisionals, continuations-in-part, re-examinations, reissues, substitutions,
confirmations, registrations, re-validations, patents of addition, patent term
extensions, supplementary protection certificates and the like), as well as any
foreign counterparts of any of the foregoing, that cover Compound, Formulations,
the Licensed Products or the Manufacture or use of any of the foregoing.

1.63 “Person” shall mean any individual, partnership, joint venture, limited
liability company, corporation, firm, trust, association, unincorporated
organization, Governmental Authority or agency, or any other entity not
specifically listed herein.

1.64 “Phase III Study” means a large scale, pivotal clinical study for purposes
of seeking Regulatory Approval that is intended to evaluate the therapeutic
efficacy and safety of the Licensed Product for the prevention or treatment of
one or more diseases, conditions or disorders.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 10



--------------------------------------------------------------------------------

1.65 “Phase IV Studies” means a study or data collection effort for the Product
that is initiated in the Territory after receipt of Regulatory Approval for the
Licensed Product.

1.66 “Price Approvals” means in those countries in the Territory where
Governmental Authorities may approve or determine pricing and/or pricing
reimbursement for pharmaceutical products, such approval or determination.

1.67 “Program IP” means any Program Know-How and Program Patents, collectively.

1.68 “Program Know-How” means any Know-How that is generated in performance of
activities conducted pursuant to the Development Plan and/or generated in
performance of any other Development activities, Commercialization activities,
Phase IV Studies or Manufacturing activities related to the Licensed Product
that are conducted under this Agreement

1.69 “Program Patents” means any Patent that claims discoveries, inventions,
developments and/or innovations made by or on behalf of one or more of the
Parties and/or their respective Affiliates in performance of activities
conducted under this Agreement.

1.70 “Project Data” means any and all verified data, information and results
generated in performance of any Development activities pursuant to a Development
Plan under this Agreement.

1.71 “Prosecute” shall mean in relation to any Patent, (a) to prepare and file
patent applications, including re-examinations or re-issues thereof, and
represent applicant(s) or assignee(s) before relevant patent offices or other
relevant authorities during examination, re-examination and re-issue thereof, in
appeal processes and interferences, or any equivalent proceedings, (b) to defend
all such applications against Third Party oppositions, (c) to secure the grant
of any Patents arising from such patent application, (d) to maintain in force
any issued Patent (including through payment of any relevant maintenance fees),
and (e) to make all decisions with regard to any of the foregoing activities.
“Prosecution” has a corresponding meaning.

1.72 “Recall” shall have the meaning set forth in Section 7.5(a).

1.73 “Quarterly Development Report” shall have the meaning set forth in
Section 5.4.

1.74 “Regulatory Application” means (a) the single application or set of
applications for approval and/or pre-market approval to make and sell
commercially a pharmaceutical product, delivery system or device filed with the
FDA, including, without limitation, all information included in drug master
files (as defined in 21 CFR 314.420) (hereinafter “DMF”) related to such
application(s), and any related registrations with or notifications to the FDA,
and (b) any counterparts to such applications filed with any other national or
supranational

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 11



--------------------------------------------------------------------------------

Regulatory Authority in the Territory, and (c) all supplements and amendments
that may be filed with respect to any of the foregoing.

1.75 “Regulatory Approval” means any and all approvals (including Price
Approvals), licenses, registrations, or authorizations of any federal, national,
multinational, state, provincial or local regulatory agency, department, bureau
or other governmental entity necessary for the Manufacture, use, storage,
import, export, transport, promotion, clinical trial authorization, marketing or
sale of a Licensed Product in a country.

1.76 “Regulatory Authority” means any governmental regulatory authority involved
in granting Regulatory Approvals of any Licensed Product in the Territory,
including, without limitation, the FDA and the European Commission.

1.77 “ROW” shall mean all parts of the Territory outside of the U.S.

1.78 “ROW Royalty Term” shall have the meaning set forth in Section 10.4(c).

1.79 “Royalty Major Markets” means the [*].

1.80 “Royalty Term” shall have the meaning set forth in Section 10.4(c).

1.81 “Schering Background Know-How” means any Know-How that is Controlled by
Schering or its Affiliates that is generated prior to the Effective Date and/or
other than in performance of activities conducted under this Agreement.

1.82 “Schering Background Patents” means any and all Patents that are Controlled
by Schering or any of its Affiliates that claim discoveries, inventions,
developments or innovations made by or on behalf of Schering or its Affiliates
prior to the Effective Date and/or other than in performance of activities
conducted under this Agreement.

1.83 “Schering IP” means the Schering Background Know-How, Schering Background
Patents, Program Know-How and Program Patents.

1.84 “Stock Purchase Agreement” means the Stock Purchase Agreement between the
Parties, executed pursuant to Section 10.2 as of the date hereof and effective
as of the Effective Date.

1.85 “Sublicense Agreement” shall have the meaning set forth in Section 2.3.

1.86 “Sublicensee” shall mean a Third Party (i) to which Schering (or its
Affiliate) grants a license and/or sublicense in one or more countries in the
Territory under Patents and Know-How owned or Controlled by Schering that are
necessary for the Commercialization of Licensed Product in such country(ies);
(ii) which has responsibility and control over the Commercialization of the
Licensed Product in the country(ies) in which it holds such license and/or
sublicense; and (iii) which is obligated to pay to Schering (or its Affiliate)
royalties and/or

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 12



--------------------------------------------------------------------------------

payments representing a share of such Third Party’s profits on sales of the
Licensed Product in such country(ies) and such royalties or other payments are
not included in the purchase price paid by such Third Party to Schering or its
Affiliates for supplies of Licensed Product for sale in the relevant
country(ies).

1.87 “Target Product Profile” or “TPP” shall have the meaning set forth in
Section 5.2(c).

1.88 “Technical Failure” shall have the meaning set forth in Section 16.4(b).

1.89 “Territory” means the entire world.

1.90 “Third Party” means any Person other than a Party or its Affiliates.

1.91 “Third Party License Agreements” shall have the meaning set forth in
Section 10.5(c).

1.92 “Trademark” shall mean Asentar and any other relevant tradenames and/or
accompanying logos, trade dress and/or indicia of origin as set forth on
Schedule 1.92 hereto.

1.93 “United States” or “U.S.” means the United States of America, its
territories and possessions as they may exist from time to time during the Term.

1.94 “University of Pittsburgh License Agreement” means that certain License
Agreement dated as of July 1, 2002 by and between the University of Pittsburgh
of the Commonwealth System of Higher Education (“University of Pittsburgh”) and
Novacea, [*].

1.95 “Upstream License Agreements” means, collectively, the University of
Pittsburgh License Agreement and the OHSU License Agreement.

1.96 “USPTO” shall have the meaning set forth in Section 13.3(d).

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 13



--------------------------------------------------------------------------------

ARTICLE 2

LICENSES

2.1 License Grant. Novacea hereby grants to Schering an exclusive (even as to
Novacea), sublicensable (subject to the restrictions on Schering’s right to
grant sublicenses set forth below in Section 2.3) royalty-bearing license in the
Territory under the Novacea IP to Develop, make, have made, use, and
Commercialize Licensed Products in the Field.

2.2 Retained Rights; No Other Rights; Covenant.

(a) Novacea retains any and all other rights under the Novacea IP that are
outside the scope of the licenses granted under Section 2.1.

(b) Novacea shall not grant licenses to any rights under the Novacea IP to any
Third Parties that are inconsistent with the license granted to Schering
pursuant to Section 2.1. Schering shall not use any Novacea IP or grant any
Third Party any license or right under Novacea IP, other than as expressly
permitted in this Agreement.

2.3 Sublicense Agreements. Schering may grant to Third Parties sublicenses of
the rights granted to it under Section 2.1 (without the right to grant further
sublicenses) without Novacea’s consent in order to carry out its obligations or
exercise its rights under this Agreement. Schering shall, in each agreement
under which it grants a sublicense of substantially all or all the rights
granted to it necessary to Commercialize a Licensed Product in the United States
pursuant to Section 2.1 (each, a “Sublicense Agreement”), require the
Sublicensee to transfer to Novacea if this Agreement terminates and to Schering
if only such sublicense terminates (a) all INDs and/or other Regulatory
Applications and Regulatory Approvals held, possessed or controlled by such
Sublicensee relating to a Licensed Product and (b) all Patents and Know-How
Controlled by such Sublicensee (which Patents and Know-How shall be transferred
either by assignment or by a freely sublicensable exclusive license). Any
Sublicense Agreement shall be consistent with the terms and conditions of this
Agreement and Schering shall use Commercially Reasonable Efforts to assign such
Sublicense Agreement to the extent required under Section 16.6(c)(iv) of this
Agreement. Schering shall (i) use Commercially Reasonable Efforts to procure the
performance by any Sublicensee of the terms of each such Sublicense Agreement,
and (ii) be responsible for any breach of this Agreement that is caused
(directly or indirectly) by the performance (or failure to perform) of its
Sublicensee. The grant of any such sublicense will not relieve Schering of its
obligations under this Agreement, except to the extent they are satisfactorily
performed by such Sublicensee.

2.4 Disclosure of Novacea Background Know-How.

(a) Subject to all applicable provisions of this Agreement, Novacea shall,
promptly following the Effective Date, disclose to Schering all Novacea
Background Know-How existing as of the Effective Date. All such Novacea
Background Know-How shall be delivered in electronic format, where available,
and shall be in English. Novacea will make its and its

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 14



--------------------------------------------------------------------------------

Affiliates’ employees and consultants reasonably available to Schering for
consultation as reasonably required by Schering in order to ensure an orderly
transition to Schering of all such Novacea Background Know-How or otherwise to
the extent necessary or useful to enable Schering to perform its obligations
under this Agreement to Develop, Manufacture, register, use or Commercialize the
Licensed Product and practice the licenses granted hereunder efficiently. Such
disclosure shall include, to the extent available to Novacea, any clinical data,
study reports, any information relating to manufacturing, any agreements in
respect of the Licensed Product, and any related correspondence and filings with
any Regulatory Authority (including notes or minutes of any meetings with any
Regulatory Authority).

(b) In furtherance of and without limiting Novacea’s obligations pursuant to
this Section 2.4, Novacea shall support the transfer to Schering of all Novacea
Background Know-How related to the Manufacture of Compound and Licensed Product,
including without limitation all pre-formulation reports, clinical manufacturing
batch records, development reports, IND documentation, analytical results,
analytical method validation reports, raw material and excipient sourcing
information, quality audit findings, stability reports, Manufacturing know-how,
data, procedures, assays, relevant provisions of standard operating procedures
and any other relevant technical information. Each Party shall bear its own
costs in performing any activities pursuant to this Section 2.4. Notwithstanding
the foregoing, Schering acknowledges that Novacea has no right, and Novacea is
under no obligation to cause Plantex, to transfer to Schering any Know-How
relating to the Manufacture of calcitriol or any other Confidential or
proprietary information of Plantex. The foregoing notwithstanding, Novacea shall
make all reasonable efforts to transfer the Manufacturing Know-How of Plantex to
Schering by (i) requesting of Plantex authorization to reveal and transfer to
Schering any Plantex Manufacturing Know-How that is in Novacea’s possession and
(ii) requesting Plantex to transfer all such Know-How to Schering. Novacea shall
make such requests within sixty (60) days of the Effective Date of this
Agreement.

(c) Novacea will, at its own cost and expense, for the first [*] days following
the Effective Date and thereafter at Schering’s cost and expense, provide
reasonable assistance to Schering in connection with understanding the
information provided by Novacea hereunder to assist Schering in Developing the
Licensed Product.

2.5 Section 365(n) of the Bankruptcy Code. All rights and licenses granted under
or pursuant to any section of this Agreement are, and shall otherwise be deemed
to be, for purposes of Section 365(n) of the Bankruptcy Code, licenses of rights
to “intellectual property” as defined under Section 101(35A) of the Bankruptcy
Code. Each Party shall retain and may fully exercise all of its rights and
elections under the Bankruptcy Code or equivalent legislation in any other
jurisdiction. Upon the bankruptcy of Novacea, Schering shall further be entitled
to a complete duplicate of (or complete access to, as appropriate) any such
intellectual property owned or Controlled by Novacea or its Affiliates, and
such, if not already in its possession, shall be promptly delivered to Schering,
unless Novacea elects (as evidenced by written notice to Schering) to continue,
and thereafter at all times satisfactorily continues, to timely perform all of
its obligations under this Agreement.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 15



--------------------------------------------------------------------------------

ARTICLE 3

NON-COMPETE AND OTHER PRODUCTS

3.1 Non-Compete.

(a) During the Term, neither Party nor its Affiliates may directly or indirectly
promote, market, sell or commercialize, or otherwise be involved in the
commercial distribution, promotion, marketing, sale or commercialization of any
Competing Product in any country in the Territory, provided, however, that a
Party and its Affiliates shall be permitted to commercialize any product
containing the Compound (other than a Formulation) for veterinary or
over-the-counter uses, or in human prescriptions provided, however, that in such
human prescription use, the dosage and schedule or regimen are not comparable to
that of the Licensed Product.

(b) A breach of the foregoing non-compete covenant by either Party or its
Affiliates (i) in any Major Market shall constitute a material breach of the
entire Agreement, (ii) in any country other than a Major Market shall constitute
a material breach with respect to such country.

3.2 Other Products.

(a) In addition to the rights granted by Novacea to Schering in Section 2.1,
Novacea shall provide prior written notice to Schering if at any time during the
Term Novacea intends to (i) [*] a [*] of [*] or to [*] or [*], or (ii) [*] or
[*] or [*]

(b) In the event that Novacea provides Schering with notice as set forth above,
Novacea shall provide Schering with a [*] of [*] with regard to [*]

ARTICLE 4

JOINT DEVELOPMENT COMMITTEE

4.1 Joint Development Committee. The Parties shall share information and review
Development activities with respect to the Licensed Product in the Field in the
Territory through a joint development committee (“JDC”).

(a) JDC Formation. The Parties hereby form the JDC consisting of [*]
representatives from Novacea and [*] representatives from Schering. Each Party
may replace [*] of its JDC representatives at any time upon prior written notice
to the other Party. The JDC may

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 16



--------------------------------------------------------------------------------

include representatives from regulatory, project management, clinical
development or manufacturing; provided, however, that the representatives from
each Party shall be senior enough and have appropriate expertise to participate
in Development decisions.

(b) Meetings of the JDC. The JDC shall meet at least two (2) times every
calendar year until such time as the JDC is disbanded pursuant to the terms of
this Agreement. Subject to the chairperson’s authority to call meetings as set
forth in Section 4.1(c), the JDC shall meet on such dates and at such times and
places as agreed to by Schering and Novacea. Meetings of the JDC may be held in
person or by means of telecommunication (telephone, video or web conferences).
Each Party may include a reasonable number of non-JDC member employees,
consultants, representatives or advisors to participate in or present at JDC
meetings; provided, however, that such persons are bound by obligations of
confidentiality no less stringent than those set forth in Article 14. Each Party
shall be responsible for its own expenses for participating in the JDC. Meetings
of the JDC shall be effective only if at least one member of each Party is
present or participating. To the extent an issue within the purview of the JDC
is subject to a vote at a meeting where not all members of the JDC are present,
the sole present member of the relevant Party shall be entitled to vote by proxy
for the absent JDC member.

(c) Chairperson. [*] shall appoint a chairperson of the JDC from among its
members. The chairperson shall be responsible for setting the agenda for, and
calling and leading meetings of the JDC. Any member of the JDC may request that
items be added to the agenda for discussion. The secretary of the meeting, as
designated by the chairperson, shall prepare and distribute meeting minutes to
all members of the JDC. Minutes of each JDC meeting shall be approved or
disapproved, and revised as necessary within thirty (30) days following such
meeting. Final minutes of each meeting shall be distributed to the members of
the JDC by the chairperson.

(d) JDC Working Groups. From time to time, the JDC may establish and delegate
duties to other committees, sub-committees, or directed teams (each a “JDC
Working Group”) on an “as needed” basis to oversee particular projects or
activities.

4.2 Responsibilities of the JDC. The JDC shall have the responsibility and
authority to:

(a) review the Development of the Licensed Product in the Field in the Territory
and discuss the overall strategy for Development of the Licensed Product in the
Field in the Territory;

(b) monitor the progress of all clinical studies that are ongoing as of the
Effective Date;

(c) oversee the execution of the [*] and [*] with respect to the Licensed
Product;

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 17



--------------------------------------------------------------------------------

(d) review, approve and monitor performance against [*] for Development
activities as set forth in the Development Plans;

(e) review and monitor performance against [*] for Development activities as set
forth in the Development Plans;

(f) discuss the [*] as developed by Schering pursuant to Section 5.1; and

(g) perform such other functions as the Parties may agree in writing.

4.3 JDC Conduct.

(a) Consensus. The Parties will endeavor to reach consensus on all matters
within the scope of the JDC.

(b) Dispute Resolution. If the JDC is unable to reach unanimous agreement on any
issue within its purview, such issue shall be promptly referred to the [*] and
the [*] (the “JDC Responsible Executives”) who shall make good faith efforts to
promptly resolve the matter in dispute within thirty (30) days. Schering shall
have sole and final decision making authority with respect to any matter in
dispute that cannot be resolved by the JDC Responsible Executives relating to
the Development of Licensed Products in the Field in the Territory, provided,
however, that any material amendment to the Core Development Plan will require
the consensus of the Parties pursuant to Section 5.2(c). The foregoing
notwithstanding (i) Schering shall have the right to make a final decision, and
the Parties will proceed in a manner consistent with Schering’s position, on any
time-sensitive matter disputed at the JDC where Schering reasonably determines
that a delay in such decision is likely to have an adverse effect on either the
Development or Commercialization of the Licensed Product and (ii) Schering shall
be permitted to modify the Core Development Plan in its sole discretion as set
forth in Section 5.2(c). For the avoidance of doubt, disputes of the JDC
resolved pursuant to this Section 4.3(b) (other than disputes related to
compliance with this Agreement or the validity, breach, termination or
interpretation of this Agreement; including, without limitation, whether the
standard of Commercially Reasonable Efforts has been met) shall not be subject
to any other dispute resolution mechanism or arbitration procedure.

4.4 Novacea JDC Participation. Novacea’s membership in the JDC shall be at its
sole discretion as a matter of right and not obligation for the sole purpose of
participation in governance, decision making and information exchange with
respect to Development activities. At any time prior to disbanding of the JDC
pursuant to Section 4.5 below, Novacea shall have the right to withdraw from
participation in the JDC upon thirty (30) days’ prior written notice to
Schering, which notice shall be effective upon the expiration of such thirty
(30) days period (“Withdrawal Notice”). Following the issuance of a Withdrawal
Notice and subject to this Section 4.4, (i) the JDC shall be disbanded,
(ii) Schering shall have the right to make the final decision on all matters
previously within the scope of authority of the JDC; and (iii) Novacea shall
have the right to continue to receive the Quarterly Development Report and
Monthly Update Reports.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 18



--------------------------------------------------------------------------------

4.5 Disbanding of JDC. Schering may, in its sole discretion, disband the JDC
upon the earlier of (i) Regulatory Approval in the United States for all
indications being actively pursued in the Core Development Plan, or (ii) a
Novacea Change of Control event, as set forth in Section 18.1. In addition, the
Parties shall have the right to disband the JDC upon thirty (30) days written
notice at any time upon mutual agreement. To the extent not disbanded pursuant
to Section 4.4 or this Section 4.5 above, the JDC shall be automatically
disbanded after any twelve (12) month period during which no active Development
of any Licensed Product has occurred.

4.6 Alliance Manager. Each Party will appoint and maintain for the term of this
Agreement an Alliance Manager to facilitate the reasonable and appropriate flow
of information and communication between the Parties pursuant to this Agreement.

ARTICLE 5

DEVELOPMENT

5.1 Overview. As of the Effective Date, Schering shall be primarily responsible
for the Development of the Licensed Product in the Field in the Territory.
Schering shall perform all of its Development activities in accordance with the
INDs for the Licensed Products. Without limiting the generality of the
foregoing, subject to Sections 5.2(c) and (d), Schering shall be responsible for
(a) determining which indications (other than the Core Indications) Licensed
Product will be Developed for in the Field; (b) developing the Forward
Development Plan(s); (c) determining the Development strategy for all
indications in the Field in the Territory; (d) developing protocols for future
pre-clinical and clinical studies to be conducted in the Territory in the Field;
and (e) conducting any pre-clinical and clinical studies in the Territory in the
Field other than Novacea’s ongoing clinical studies pursuant to Section 5.2(c)
hereof. Upon request by either Party, the Parties hereby agree to enter into a
services agreement as necessary to govern the performance of any Development
activities to be performed by Novacea pursuant to this Agreement.

5.2 Development Plans.

(a) Core Development Plan. The Parties have agreed on the initial Development
plan for the Licensed Product in the Core Indications in the Field in the
Territory (as may be amended in accordance with this Agreement, the “Core
Development Plan”), a copy of which is attached hereto as Exhibit A.

(b) Updates to Development Plans. The JDC will review and update the Core
Development Plan from time-to-time, but no less frequently than annually, to
take into account completion, commencement, changes in or cessation of
Development activities not contemplated by the then-current Core Development
Plan.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 19



--------------------------------------------------------------------------------

(c) To the extent there are ongoing clinical studies being conducted by Novacea,
Novacea will continue to execute such ongoing studies in accordance with the
Core Development Plan and under the oversight, review and direction of the JDC,
with the scope and nature of Schering’s participation to be agreed by the
Parties and set forth in the Core Development Plan. For purposes of clarity,
Novacea will continue to conduct all activities related to ASCENT-2, except as
otherwise set forth in the Core Development Plan. From and after the Effective
Date, Schering will assume responsibility and control of the execution of all
Development activities related to the Licensed Product under the oversight of
the JDC and in accordance with the Core Development Plan, provided, however,
that the Parties will agree upon and set forth, in the Core Development Plan,
any specific activities to be performed by Novacea (to be reimbursed at the FTE
Rate) relating to the Development of the Licensed Product in the Core
Indications. From and after the Effective Date, to the extent there are any
Novacea-initiated clinical studies for which final reports have not been
finalized, Novacea shall have primary responsibility at its own cost and expense
to write up all study reports for such studies, provided, however, that drafts
of all such reports must be reviewed and approved by the JDC before being deemed
final and filed. Any material changes to the Core Development Plan must be
agreed upon by the Parties, provided, however, that in the event that Schering
determines that (i) the Licensed Product has not met the initial target product
profile agreed to by the Parties and listed in the CDP (“TPP”), or (ii) the
results of work done under the Core Development Plan provide a reasonable
expectation, supported by market research data provided to Novacea, that the
then-current TPP will not be achieved or makes it commercially unreasonable to
pursue Development in accordance with the Core Development Plan, Schering shall
be permitted to modify the Core Development Plan in its sole discretion.

(d) Either Party may propose to the JDC that Additional Indications be pursued.
To the extent Novacea makes such a proposal, it shall present formal clinical
study proposals to the JDC for consideration. Should Schering determine, in its
sole discretion, that Development of any Additional Indications is desirable and
commercially reasonable, Schering will develop a separate Development plan (or
plans) covering such Development activities (the “Forward Development Plan(s)”)
and Schering will be primarily responsible for the Development and execution
thereof. A copy of the initial Forward Development Plan is attached hereto as
Exhibit B. The JDC will discuss the scope of subsequent Novacea participation in
execution of Forward Development Plan(s). It is currently anticipated that
Novacea will execute the pancreatic study listed in the Forward Development Plan
under the oversight of the JDC. For clarity, Schering shall not be obligated to
undertake Development and/or Commercialization of the Licensed Product for
indications outside of the Core Indications.

5.3 Development Costs. During the Term, Schering shall be responsible for all
costs and expenses related to the Development of Licensed Product under this
Agreement in the Field in the Territory that are incurred following the
Effective Date (“Development Costs”). With respect to those Development Costs
incurred by Novacea after the Effective Date, Schering’s obligations under this
Section 5.3 shall be limited to those reasonable documented direct costs and
expenses incurred by Novacea following the Effective Date in connection with the
conduct

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 20



--------------------------------------------------------------------------------

of Development activities provided for in the Development Plans, including
(i) the forward funding of Novacea’s ongoing clinical studies pursuant to the
Core Development Plan and (ii) compensating Novacea at the FTE Rate for those
FTEs that are engaged in the execution of Development Plans, provided, however,
that such Novacea costs and expenses must not exceed the amounts attributed to
such activities in the budget set forth in the Development Plan by more than [*]
percent without Schering’s prior written consent. Novacea shall be responsible
for providing, once every calendar quarter, an estimate of the Development Costs
it expects to incur for the next [*]. To the extent that Novacea anticipates any
variance [*] percent or more from the amount attributed to a budgeted line item
activity exceeding [*] (as identified in a Development Plan) or to the
activities as a whole, Novacea shall promptly inform Schering and may not incur
such additional costs without Schering’s prior written consent. For the
avoidance of doubt, Novacea shall remain solely responsible for all costs and
expenses accrued or incurred in the Development of Licensed Product in the
Territory prior to the Effective Date.

5.4 Reports. Schering shall provide to Novacea quarterly Development reports
(“Quarterly Development Report”) that will include a listing of clinical studies
and the status of such studies for the Licensed Product in the Major Markets. As
a part of the Quarterly Development Report, Schering shall provide to Novacea a
table report that contains the status of Regulatory Approvals for the Licensed
Product in the Territory. In addition, Schering shall provide to Novacea monthly
updates of patient enrollment information for any Phase III Studies in a Core
Indication or for pancreatic cancer (“Monthly Update Report”), provided,
however, (i) it is understood that such information will be based solely on the
information Schering receives as reported from clinical trial sites and (ii) to
the extent Novacea is responsible for such a study, Novacea shall provide a
Monthly Update Report to Schering. For clarity, all such information provided by
a Party under this Article 5 shall be considered Schering’s Confidential
Information.

5.5 Transfer of Information Regarding Licensed Products. In accordance with
Section 2.4, Novacea shall work with Schering to allow for an orderly and
appropriate transfer to Schering, as soon as reasonably practicable following
the Effective Date and pending a thorough review of Novacea data management
processes utilized in connection with the Development of the Licensed Product by
Schering, of (a) databases containing all data collected from clinical trials
that have been conducted prior to or are ongoing as of the Effective Date by or
on behalf of Novacea, or any of its Affiliates, with respect to Licensed Product
in the Field in the Territory (provided that with respect to ongoing clinical
trials, measures shall be taken to ensure that the clinical trials remain
blinded in accordance with Schering standards and the laws or regulations of any
applicable Governmental Authority), and (b) all documents and reports that have
been prepared by or on behalf of Novacea, or any of its Affiliates, in
connection with such studies, including without limitation trial master files,
protocols, investigators brochures and case report forms. In connection with the
transfer of the database pursuant to this Section 5.5, Novacea shall provide the
software programs used to calculate the fields contained in such database and
the audit trails for any changes that have been made to the database, together
with a list of the standard conventions and coding utilized in preparing such
database, and any other explanatory

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 21



--------------------------------------------------------------------------------

documentation. In addition, Novacea shall provide Schering with copies of any
audit or similar reports that have been prepared by or on behalf of Novacea, of
any of its Affiliates, prior to the Effective Date with respect to any
Development or Manufacturing activities related to Licensed Product and will
cooperate with Schering after the Effective Date to provide Schering reasonable
access to all data (including source data), documents and procedures as required
by Schering to conduct audits of any sites conducting any clinical trials,
Development or Manufacturing activities on behalf of Novacea. For purposes of
clarity, Novacea shall remain responsible for all activities required for data
completion related to ASCENT-2 except as otherwise set forth in the CDP. This
Section 5.5 is subject to any restriction under Novacea’s agreements with Third
Parties with respect to the foregoing, however, to the extent that such
agreements with Third Parties limit the disclosure to Schering, Novacea shall
request of such Third Parties the authorization to disclose such information and
documents to Schering. Novacea shall make such requests within forty-five
(45) days of the Effective Date of this Agreement.

5.6 Development Diligence. Schering shall use Commercially Reasonable Efforts to
Develop the Licensed Product in accordance with the Core Development Plan, as it
may be amended, which will include Commercially Reasonable Efforts to meet the
targeted activity timelines set forth therein, as they may be amended (the “CDP
Timelines”). To the extent that Schering meets the CDP Timelines, Schering shall
be deemed to have met its diligence obligations under this Section 5.6. Further,
so long as Schering is using Commercially Reasonably Efforts to meet the CDP
Timelines, failure to do so shall not constitute a breach of this Agreement.

ARTICLE 6

REGULATORY

6.1 Regulatory Filings Transfer.

(a) Within [*] days after the Effective Date (or such other date as mutually
agreed by the Parties), Novacea shall transfer to Schering all existing INDs and
other Regulatory Applications that it owns or controls covering the Licensed
Product and reasonably assist Schering in obtaining the transfer of such INDs
and other Regulatory Applications that it does not own or control. The Parties
agree that Novacea will continue to execute ASCENT-2 in accordance with the Core
Development Plan, and Schering hereby delegates such responsibility to Novacea.
Novacea shall, upon request, timely provide to Schering information and reports
related to ASCENT-2 necessary to satisfy Schering’s routine Regulatory Authority
reporting obligations. For a period of at least [*] days after the Effective
Date, Novacea will provide, at its own cost and expense and at Schering’s
request, necessary information and support to Schering with respect to
regulatory correspondence, discussions and meetings between Novacea and
Regulatory Authorities that took place prior to the Effective Date. After the
Effective Date, other than with respect to the DMF owned by Plantex under the
Existing Supply Agreement, all further submissions to any Governmental
Authorities relating to such Regulatory Applications and/or INDs or any other
Regulatory Applications covering the Licensed Product, shall be

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 22



--------------------------------------------------------------------------------

owned by, filed by and in the name of Schering or its Affiliates. Schering or
its Affiliates shall hold all Regulatory Approvals for Licensed Product
throughout the Territory.

(b) In accordance with Section 2.4, within forty-five (45) days after the
Effective Date (or such other date as mutually agreed by the Parties), Novacea
shall transfer to Schering one copy of all documents and records that have been
generated by or on behalf of Novacea with respect to any existing INDs and other
Regulatory Applications that it owns or controls covering the Licensed Product
in the Territory, as well as any correspondence between Novacea and Governmental
Authorities related to Licensed Products.

(c) Other than with respect to the DMF owned by Plantex under the Existing
Supply Agreement, Schering shall be solely responsible for overseeing,
monitoring and coordinating all regulatory actions, communications and filings
with the FDA and other Governmental Authorities in the Territory and preparing,
submitting and maintaining all Regulatory Applications and health registrations
with respect to all Licensed Product.

(d) Other than with respect to the DMF owned by Plantex under the Existing
Supply Agreement, Schering shall be solely responsible for interfacing,
corresponding and meeting with the FDA and other Governmental Authorities
throughout the Territory with respect to Licensed Product. Schering shall
provide Novacea with copies of any non-routine material correspondence with FDA
or other Governmental Authorities in the Major Markets relating to approval of
Licensed Product, within thirty (30) days of any such correspondence. Schering
shall also provide Novacea with meeting minutes from any material meetings with
Regulatory Authorities in the Major Markets concerning the approval of Licensed
Product. Schering will provide Novacea with reasonable advance notice of any
scheduled meeting with the FDA relating to Development of the Licensed Product
and/or any Regulatory Application for the Licensed Product in the United States.

6.2 Pharmacovigilance.

(a) In accordance with the Safety Agreement to be entered into by the Parties
pursuant to Section 6.2(d) hereof, following the transfer of any INDs related to
Licensed Product from Novacea to Schering, the Parties shall be responsible for
the collection and tracking, and Schering shall be responsible for the review,
assessment, and filing, of information related to adverse events (“AEs”)
associated with Licensed Product, in accordance with U.S. 21 CFR 312.32, 314.80,
the European Legislation Directive 2004/27/EC, Council Regulation (EEC) No
2004/726, Commission Regulation (EC) No 540/95, European Union Guidance Volume 9
and Volume 9a on Rules Governing Medicinal Products, and Guidance Documents for
the Clinical Trial Directive 2001/20/EC and other comparable regulations,
guidance, directives and the like governing AEs associated with Licensed Product
that are applicable.

(b) In accordance with the Safety Agreement to be entered into by the Parties
pursuant to Section 6.2(d) hereof, as soon as is practicable following the
Effective Date, but in any event within thirty (30) days of the Effective Date,
Novacea will provide Schering with all

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 23



--------------------------------------------------------------------------------

known safety information for Licensed Products, including without limitation
copies of all AEs reports, copies of all study reports of completed studies
(including copies of the protocols), and copies of all interim study analysis of
all ongoing studies for Licensed Product (including copies of protocols) to the
extent not previously provided to Schering. In furtherance of the foregoing,
Novacea shall transfer to Schering databases that are consistent with industry
standards and contain all relevant information regarding adverse events that
have been observed during any clinical trials conducted with respect to Licensed
Product prior to the Effective Date.

(c) Within a reasonable period of time following receipt of all such
information, Schering shall assume responsibility for maintaining a global
safety database for Licensed Product consistent with industry practices.

(d) As soon as is practicable following the Effective Date, the Parties will
enter into a Safety Agreement.

(e) Novacea hereby agrees that, following the Effective Date, it will cooperate
with Schering to help ensure that Novacea’s information technology systems used
for collecting, compiling, tracking and filing information related to AEs are
compatible with Schering’s information technology systems for same.

ARTICLE 7

COMMERCIALIZATION AND MEDICAL EDUCATION

7.1 Joint Commercialization Committee

(a) At least [*] months prior to the anticipated filing of the first NDA/MAA in
the Territory, the Parties will establish a joint commercialization committee
(“JCC”). The primary role of the JCC shall be to exchange information and
coordinate the activities of the Parties with respect to the support and
Commercialization of the Licensed Products in the Field in the Territory.

(b) Effective as of the date of the initial approval from the FDA for the
Licensed Product in the U.S., the JCC shall become responsible for approving the
[*] and [*] by Schering for the Licensed Product in the U.S. The JCC will also
provide a forum for discussing U.S. [*] and coordinating the U.S. medical
education activities by the Parties, which will include discussion of [*] and
the [*] to obtain Novacea’s input. Notwithstanding the foregoing, the JCC will
not have any decision making authority with respect to any matters in the
Territory related to [*] and [*] (including [*]),[*], or the content of [*].

(c) Schering will have decision making authority with respect to all aspects of
the Commercialization of the Licensed Product in the ROW, and shall keep Novacea
reasonably informed with respect to such activities through periodic reports to
the JCC.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 24



--------------------------------------------------------------------------------

(d) [*] shall appoint a chairperson of the JCC from among its members. The
chairperson shall be responsible for setting the agenda for, and calling and
leading meetings of the JCC. Any member of the JCC may request that items be
added to the agenda for discussion. The secretary of the meeting, as designated
by the chairperson, shall prepare and distribute meeting minutes to all members
of the JCC. Minutes of each JCC meeting shall be approved or disapproved, and
revised as necessary, at the next meeting. Final minutes of each meeting shall
be distributed to the members of the JCC by the chairperson.

(e) The JCC shall have [*] of representatives from each Party.

(f) Novacea’s membership in the JCC shall be at its sole discretion as a matter
of right and not obligation for the sole purpose of participation in information
sharing and coordination with respect to Commercialization activities. At any
time prior to disbanding of the JCC pursuant to Section 7.1(g) below, Novacea
shall have the right to withdraw from participation in the JCC upon thirty
(30) days’ prior written notice to Schering, which notice shall be effective
upon expiration of such thirty (30) day period (“Withdrawal Notice”). Following
the issuance of a Withdrawal Notice and subject to this Section 7.1(f): (i) the
JCC shall be disbanded; (ii) Schering shall have the right to make the final
decision on all matters previously within the scope of authority of the JCC;
(iii) in its sole discretion, Schering may terminate its funding obligations
with respect to Novacea MSLs and, in such case, Novacea MSLs shall cease
activities related to Licensed Product; and (iv) Schering may, in its sole
discretion, replace existing Novacea MSLs with Schering MSLs.

(g) The JCC shall be automatically disbanded upon the earlier of (i) termination
of the Royalty Term in the U.S. or (ii) discontinuation of MSL support by
Novacea.

7.2 JCC Dispute Resolution. Decisions on any issues within the JCC’s purview
will be made on a unanimous basis. If the JCC is unable to reach unanimous
agreement on such an issue, such issue will be promptly referred to the [*] and
the [*] (the “JCC Responsible Executives”) who shall make good faith efforts to
promptly resolve the matter in dispute within thirty (30) days, provided,
however, that Schering shall have the right to make a final decision, and the
Parties will proceed in the manner consistent with Schering’s position, on any
time-sensitive matter disputed at the JCC where Schering reasonably determines
that a delay in such decision is likely to have an adverse effect on the
Commercialization of the Licensed Product. In furtherance and not in limitation
of the foregoing, Schering shall have final decision making authority with
respect to any matter in dispute that cannot be resolved by the JCC Responsible
Executives. For the avoidance of doubt, disputes of the JCC resolved pursuant to
this Section 7.2 (other than disputes related to compliance with this Agreement
or the validity, breach, termination or interpretation of this Agreement;
including, without limitation, whether the standard of Commercially Reasonable
Efforts has been met) shall not be subject to any other dispute resolution
mechanism or arbitration procedure.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 25



--------------------------------------------------------------------------------

7.3 Commercialization and Medical Education Support.

(a) As of the Effective Date, Schering shall have sole responsibility and
decision-making authority for and control over Commercialization and medical
education activities related to the Licensed Product in the ROW (including,
without limitation, pricing, marketing, promotion, distribution and sale) and
Schering shall be responsible for all costs and expenses associated with the
Commercialization activities related to the Licensed Product in the Field in the
Territory, except as otherwise specified below with respect to certain Third
Party royalties.

(b) The Parties will provide support for the Licensed Product in the U.S. as set
forth herein. Novacea shall provide that number of MSLs as set forth in Stage 1
and Stage 2 below to support product launch and Schering shall have the option,
in its sole discretion, to provide up to the greater of (i) [*] MSLs or (ii) [*]
MSL per defined Schering U.S. Sales territory. Schering shall fund Novacea’s
MSLs at the FTE Rate through the Royalty Term in the U.S., except as otherwise
provided in Sections 7.1(f), 7.3(d), or 7.3(h). In the event that Novacea is
unable to provide the agreed number of MSLs, as set forth below, within [*]
months of the target date for bringing on such MSLs as established by the JDC or
the JCC, Schering shall be permitted to increase the number of Schering MSLs
accordingly and the number of MSLs that Novacea will provide will be reduced
accordingly.

(i) Stage 1: No later than [*] months prior to anticipated U.S. Regulatory
Approval of Licensed Product for AIPC, Schering will fully fund (at the FTE
Rate) [*] Novacea MSLs to support product launch; and

(ii) Stage 2: No later than [*] months prior to anticipated U.S. Regulatory
Approval of Licensed Product for the first of ADPC or Adjuvant Therapy, Schering
will fully fund (at the FTE Rate) [*] additional Novacea MSLs to support product
launch.

For purposes of this section, “Dedicated MSLs” shall mean MSLs (either of
Schering or of Novacea) that dedicate [*] of their time to support of the
Licensed Products.

(c) All Novacea MSLs will be managed by Novacea, but will be required to adhere
to all Schering standard operating procedures, including, without limitation,
with respect to hiring and operations, all of which shall be provided by
Schering to Novacea. For purposes of clarity and in furtherance of the
foregoing, all Novacea MSLs must be hired in accordance with Schering hiring
policies and must perform in accordance with such minimum performance and
reporting requirements and standard operating procedures as are established by
Schering. All Novacea MSLs will be required to complete an activity report in
the form required by Schering, which shall be submitted to Schering by the end
of the calendar month to which such activity report relates. Novacea MSL
managers will be responsible for reporting in to Schering’s operations
management in a manner consistent with Schering’s reporting requirements.
Novacea shall regularly monitor Novacea MSLs with respect to meeting Schering’s
minimum performance requirements established by Schering, and Schering shall be
permitted to

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 26



--------------------------------------------------------------------------------

periodically monitor Novacea MSLs with respect to such performance requirements.
In the event that either Party determines that any Novacea MSLs do not meet such
minimum performance requirements, including those for whom Schering has a
reasonable expectation that they may not meet or continue to meet such
requirements over a period of [*] days or more, it shall promptly notify the
other Party and shall provide such other Party with sufficient information for
it to confirm such findings. In the event that a Novacea MSL has not, for [*]
consecutive months, performed in accordance with such minimum performance
requirements, Novacea shall cause such Novacea MSL to cease activities related
to the Licensed Product. Novacea has the right to replace such Novacea MSL,
however, if Novacea fails to do so within [*] months, (i) Schering will be
permitted to replace such Novacea MSL with a Schering MSL, notwithstanding any
limitation on the number of MSLs that Schering may provide, and (ii) the minimum
number of Novacea MSLs funded by Schering shall be reduced by one. In
furtherance of the foregoing, to the extent that any Novacea MSL fails to adhere
to any law or regulation applicable to its performance hereunder, Novacea will
ensure that such Novacea MSL(s) immediately cease all activity related to the
Licensed Products.

(d) While Schering is providing 100% of the funding for Novacea MSLs, Schering
may, at its discretion, and with prior notice to Novacea, have such MSLs support
other Schering products, provided, however, that, in such event, the MSLs shall
continue to be Dedicated MSLs. Notwithstanding the foregoing, in the period
expiring [*] after AIPC Regulatory Approval in the U.S., one hundred percent
(100%) of Novacea MSL activity shall be dedicated to the Licensed Product. In
the period beginning [*] months prior to the first to occur of the anticipated
ADPC or Adjuvant Therapy Regulatory Approval in the U.S. and expiring [*] months
after the first to occur of the anticipated ADPC or Adjuvant Therapy Regulatory
Approval in the U.S., at least [*] percent [*] of Novacea MSL activity shall be
dedicated to the Licensed Product with at least [*] percent [*] of Novacea MSL
effort and physician visits directed at [*] To the extent that Novacea supports
other Novacea owned and controlled products through its medical education
infrastructure on terms to be established by the Parties; (1) Novacea must
provide prior notice to Schering of such change at least [*] months in advance,
including information regarding the other Novacea product(s) that it intends to
have the Novacea MSLs support, and will work with Schering to ensure support of
the Licensed Products is not adversely affected; (2) such Novacea MSLs must
continue to be Dedicated MSLs; and (3) subsequent Schering funding of such
Novacea MSLs will be reduced as follows: (a) if such Novacea MSLs provide up to
[*] percent [*] (as a percentage of time) support to other Novacea owned and
controlled products, Schering shall reduce its funding of such Novacea MSLs by
[*] percent [*]; or (b) if such Novacea MSLs provide greater than [*] percent
[*] up to [*] percent [*] (as a percentage of time) support to other Novacea
owned and controlled products, Schering shall reduce its funding of such Novacea
MSLs by the percentage of time such MSLs spend on Novacea products not licensed
to Schering.

(e) If the Parties determine that additional Dedicated MSLs are desired or
necessary in order to adequately support the Licensed Products, such Dedicated
MSLs shall be Novacea MSLs funded by Schering at the above FTE Rate. If Schering
has other MSLs that

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 27



--------------------------------------------------------------------------------

primarily support other Schering products and it wishes to have those MSLs
provide some support to the Licensed Products, Schering may do so, provided that
such additional MSLs are not Dedicated MSLs. [*] months prior to the anticipated
filing of a Regulatory Application for the second Core Indication pursuant to
the Core Development Plan, the JCC shall assess Schering’s and Novacea’s
resources available to promote the Licensed Product. Subject to Section 7.2,
should the JCC determine that Schering’s available resources are inadequate to
Commercialize the Licensed Product in the U.S., the JCC may request that Novacea
participate in Commercialization activities in the U.S. (which may include sales
force support).

(f) For the first [*] months following launch of the initial indication in each
of the U.S., [*], Schering will support the Licensed Products in each such
market as follows:

(i) In the U.S., Schering will support licensed product with [*] than [*]
oncology field force. As of the Effective Date, the Parties agree that an
appropriate composition of [*] oncology field force in the U.S. is between [*]
and [*] representatives who will primarily target oncologists. The Parties
further agree that the appropriate composition of [*] oncology field force in
the U.S. may change over the term of this Agreement and therefore, Schering’s
support of the licensed product may be adjusted by Schering as appropriate for a
large international pharmaceutical company. Schering’s sales force will be
supported by a team of appropriate account management, distribution, and
reimbursement support in support of distribution to key customers; and

(ii) In the other markets listed above, Schering will commit a corresponding
level of effort (as defined by local Schering standards), taking into account
relative market size, field force structure, etc.

In all such markets, the Licensed Products will be the primary focus of the
detailing efforts directed to appropriately targeted physicians, provided,
however, that, in the event that there are significant differences between the
proposed TPP and approved labeling for such initial indication, Schering
reserves the right to adjust Commercialization efforts accordingly.

(g) Specific Provisions related to MSLs

(i) Novacea will comply with all applicable Laws in the hiring, employment, and
discharge of all Novacea MSLs involved with performance of Novacea’s
responsibilities under this Section 7.3. Novacea represents to Schering that
Novacea is an Equal Opportunity Employer and does not discriminate against any
person because of race, color, creed, age, sex, or national origin.

(ii) Novacea acknowledges and agrees that Schering does not and will not
maintain or procure any worker’s compensation insurance for or on behalf of
Novacea or any of Novacea’s MSLs, all of which shall be Novacea’s sole
responsibility.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 28



--------------------------------------------------------------------------------

(iii) Novacea acknowledges and agrees that all Novacea MSLs are not, and are not
intended to be or be treated as, employees of Schering or any of its Affiliates,
and that such individuals are not, and are not intended to be, eligible to
participate in any benefits programs or in any “employee benefit plans”, as such
term is defined in section 3(3) of ERISA, that are sponsored by Schering or any
of its Affiliates or that are offered from time to time by Schering or its
Affiliates to their own employees (the “Schering Benefit Plans”). All matters of
compensation, benefits and other terms of employment for any such personnel
shall be solely a matter between Novacea and such individual. Novacea shall be
solely responsible and liable for the payment of all compensation and benefits
under any such employee benefit plan to its MSLs.

(iv) Schering shall not be responsible to Novacea or to any Novacea MSLs used to
perform Novacea’s obligations under this Section 7.3 with respect to Licensed
Product for any compensation, expense reimbursements or benefits (including,
without limitation, vacation and holiday remuneration, healthcare coverage or
insurance, life insurance, pension or profit-sharing benefits and disability
benefits), payroll-related taxes or withholdings, or any governmental charges or
benefits (including without limitation unemployment and disability insurance
contributions or benefits and workmen’ compensation contributions or benefits)
that may be imposed upon or be related to the performance by Novacea and its
MSLs of Novacea’s obligations under this Agreement, all of which shall be the
sole responsibility of Novacea, even if it is subsequently determined by any
court, the IRS or any other governmental agency that such individual may be a
common law employee of Schering or any of its Affiliates.

(v) Novacea shall be solely responsible for its acts and omissions and for those
acts or omissions of its MSLs while performing any of the services to be
provided by Novacea under this Agreement.

(vi) Novacea will indemnify, defend, and hold harmless Schering and its
Affiliates, and its and their directors, employees and agents from and against
any and all damages, liability, losses and costs that may be paid or payable
resulting from or in connection with any claim or other cause of action asserted
by any Novacea MSLs, or by any Third Party (including without limitation
federal, state or local governmental authorities) arising out of the execution
and/or performance of any activities provided for in Section 7.3 of this
Agreement that is based on or with respect to:

a. costs, damages and losses that Schering or its Affiliates may incur resulting
from any claims for benefits that any Novacea MSLs may make under or with
respect to any Schering Benefit Plan; and

b. any payment or obligation to make a payment to any Novacea MSLs relating in
any way to any compensation, benefits of any type under any employee benefit
plan (as such term is defined in Section 3(3) of ERISA), and any other bonus,
stock option, stock purchase,

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 29



--------------------------------------------------------------------------------

incentive, deferred compensation, supplemental retirement, severance and other
similar fringe or employee benefit plans, programs or arrangements that may be
sponsored at any time by Schering or any of its Affiliates, or by Novacea or any
of its Affiliates, even if it is subsequently determined by any court, the IRS
or any other governmental agency that any Novacea MSL may be a common law
employee of Schering or any of its Affiliates; and

c. the payment or withholding of any contributions, payroll taxes, or any other
payroll-related item by or on behalf of Novacea or any of its MSLs with respect
to which Novacea or any of its MSLs may be responsible hereunder or pursuant to
applicable law to pay, make, collect, withhold or contribute, even if it is
subsequently determined by any court, the IRS or by any other governmental
agency that any such Novacea MSLs may be a common law employee of Schering or
any of its Affiliates; and

d. failure of Novacea to withhold or pay required taxes or failure to file
required forms with regard to compensation paid to Novacea by Schering and
compensation and benefits paid or extended by Novacea to its MSLs.

Notwithstanding anything in this Section 7.3(g)(vi) to the contrary, Novacea
shall have no liability to Schering or its Affiliates or their respective
directors, employees and agents to the extent attributable to any
discriminatory, harassing or retaliatory acts of Schering its Affiliates, or its
or their directors, employees or agents, or any tortious acts (including without
limitation acts constituting assault, battery or defamation) by Schering, its
Affiliates, or its or their directors, employees or agents, with respect to any
Novacea MSLs.

(vii) Novacea is and shall remain solely responsible and liable for all
probationary and termination actions taken by it, as well as for the
formulation, content, and for the dissemination (including content) of all
employment policies and rules (including written probationary and termination
policies) applicable to its employees and contractors.

(h) Notwithstanding anything herein to the contrary, in the event that the
royalties payable by Schering in the U.S. are reduced pursuant to
Section 10.4(c), Schering shall have the right, in its sole discretion, to
reduce or eliminate its funding obligations with respect to Novacea MSLs. In
such event, Novacea’s obligation to provide MSLs for the Licensed Product shall
be correspondingly reduced or eliminated, as applicable; provided that in such
case if and to the extent Schering elects to continue using some MSLs for the
Licensed Product in the U.S., Schering shall first [*] before reducing the
number of Schering funded Novacea MSLs.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 30



--------------------------------------------------------------------------------

(i) Schering shall be solely responsible for the distribution and booking of
sales of Licensed Products throughout the Territory.

7.4 Reports. Prior to the First Commercial Sale of the Licensed Product in the
United States, at the JCC, Schering will present and discuss with Novacea its
planned pre-launch activities and launch plan for the Licensed Product in the
United States. Thereafter, on an annual basis, Schering will provide Novacea
with information on approvals and launches in ROW (“Annual Commercialization
Report”). For clarity, all information provided by Schering to Novacea under
this Article 7 shall constitute Schering’s Confidential Information.

7.5 Recalls.

(a) Each Party shall promptly notify the other Party in writing if it determines
that any event, incident or circumstance has occurred which may result in the
need for a “recall” or “market withdrawal” (as such terms are defined in U.S. 21
CFR 7.3 or other similar national, state or local law or regulation)
(hereinafter referred to as a “Recall”) of a Licensed Product or any lot(s)
thereof.

(b) Schering shall be responsible for determining whether and upon what terms
and conditions Licensed Product shall be Recalled or otherwise withdrawn from
sale to Third Parties within any country in the Territory. Schering shall be
responsible for discussions with Regulatory Authorities within the applicable
country regarding all aspects of the Recall decision and the execution thereof.

(c) If at any time (i) any Governmental Authority in the Territory issues a
request, directive or order for a Recall of a Licensed Product in the Territory;
or (ii) a court of competent jurisdiction orders a Recall of a Licensed Product
in the Territory; then Schering shall be responsible for implementing such
Recall. The expenses arising from such Recall shall be the responsibility of
Schering.

7.6 Non-Solicitation. During the Term and for a period of [*] months thereafter,
neither Party shall, either directly or indirectly, solicit for employment any
MSL of the other Party whom such Party has met as a result of its performance
hereunder, provided, however, the foregoing restriction shall not prohibit
either Party from engaging in a general recruitment effort carried out through a
public solicitation or general solicitation not specifically targeted at the
other Party’s MSLs pursuant thereto.

7.7 Commercial Diligence. Schering shall use Commercially Reasonable Efforts to
Commercialize the Licensed Product in the Field in the Major Markets, including,
without limitation, in performing its obligations under this Article 7.

7.8 Use of Novacea Name on Product Labeling. To the extent consistent with
applicable law, Schering shall include the Novacea name and/or logo together
with the name and logo of Schering on the packaging and labeling for Licensed
Product, identifying the Licensed

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 31



--------------------------------------------------------------------------------

Product as being “under license from Novacea, Inc.”, and on core promotional
materials used in Commercializing the Licensed Product. Novacea hereby grants to
Schering the limited, non-sublicensable (except to Affiliates and Sublicensees
solely if and as required for manufacture, use and sale of the Licensed Products
in the Territory) rights to use the Novacea name and logo in connection with the
Commercialization of the Licensed Product in accordance with this Section 7.8.

ARTICLE 8

[RESERVED]

ARTICLE 9

MANUFACTURING

9.1 From and after the Effective Date, Schering shall be solely responsible for
all aspects of the Manufacturing and supply (clinical and commercial) of the
Licensed Product, provided, however, that the Parties will cooperate to
facilitate an appropriate and efficient transition of the Compound and finished
product Manufacture and/or technology transfer, as deemed appropriate, and to
the extent consistent with the Existing Supply Agreement.

9.2. The Parties agree that the terms and conditions of this Section 9.2 shall
apply solely with respect to manufacturing of calcitriol under the Existing
Supply Agreement for use in connection with the manufacture, use and
distribution of Licensed Product in the Territory. In accordance with
Section 5.1 of the Existing Supply Agreement, Schering shall purchase from
Plantex, or its Affiliates, at least [*] percent [*] of its annual requirements
of calcitriol for the manufacture, sale, and distribution of Licensed Products
in the Territory, and except as provided below shall not purchase from any
source other than Plantex, or its Affiliates, in any calendar year during the
Term any amount of calcitriol for use in connection with the manufacture, sale,
and distribution of Licensed Products in the Territory. During the Term,
Schering shall have the right during any given calendar year, and
notwithstanding the foregoing [*] percent [*] requirement, to purchase from a
source other than Plantex and its Affiliates up to such amount of calcitriol for
use in connection with the manufacture, sale, and distribution of Licensed
Products in the Territory as is necessary to keep a second manufacturing source
of calcitriol qualified; provided that such purchases shall in the aggregate be
at least [*] and not more than [*] of calcitriol for Licensed Product in any
calendar year. The Parties agree that Plantex shall be deemed a third party
beneficiary under this Agreement solely with respect to this Section 9.2. The
Parties further agree that: (i) as between Schering and Novacea, in the event of
any inconsistency between this Section 9.2 and the other terms and conditions of
this Agreement, such other terms and conditions shall control; and (ii) in the
event that the Existing Supply Agreement is terminated and/or modified such that
the restrictions set forth in Section 5.1 of the Existing Supply Agreement no
longer apply, then this Section 9.2 shall be deemed terminated.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 32



--------------------------------------------------------------------------------

9.3. Pursuant to Section 2.4(b) Novacea shall make all reasonable efforts to
transfer to Schering the Manufacturing Know-How of Plantex by (i) requesting of
Plantex authorization to reveal and transfer to Schering any Plantex
Manufacturing Know-How that is in Novacea’s possession and (ii) requesting
Plantex to transfer all such Know-How to Schering. Notwithstanding anything
herein to the contrary, to the extent Schering assumes the Existing Supply
Agreement, all of the following costs and expenses incurred by Schering shall be
creditable against any royalty or milestone payments due Novacea pursuant to
this Agreement:

(a) amounts paid to Plantex to purchase minimum requirements of Compound that
are in excess of Schering’s actual requirements and that cannot reasonably be
utilized by Schering; and

(b) amounts paid to a second manufacturer of Compound to purchase Compound (for
the purposes of qualifying such second manufacturer as permitted by the Existing
Supply Agreement and maintaining such second manufacturer in a qualified status
and reserving manufacturing capacity in the event of a supply failure by
Plantex) in excess of the quantities of Compound that Schering can reasonably
utilize in the Manufacture of Licensed Product.

ARTICLE 10

PAYMENTS

10.1 Upfront Payment. Schering shall pay to Novacea the following non-refundable
payments within [*] Business Days after the Effective Date:

(a) Thirty-five million Dollars ($35,000,000) as reimbursement for research and
Development expenses incurred by Novacea prior to the Effective Date; and

(b) A one-time license issuance fee of twenty-five million Dollars
($25,000,000).

10.2 Equity. Schering hereby agrees to purchase twelve million Dollars
($12,000,000) of Novacea common stock pursuant to the terms of the Stock
Purchase Agreement.

10.3 Development Milestones.

(a) Milestones. Schering shall make each of the following one-time,
non-refundable milestone payments to Novacea upon first occurrence of the
corresponding milestone event with respect to the Licensed Product, whether such
milestone is achieved by or on behalf of Schering, its Affiliate, or
Sublicensee. Following the first such payment, no additional payments will be
due upon any repeated or subsequent occurrence of the same event.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 33



--------------------------------------------------------------------------------

  EVENT      PAYMENT

AIPC

[*]

ADPC

[*]

Adjuvant Therapy

[*]

Additional Indication Milestones

Will only apply to approvals of each of the indications in the following tumor
types:

[*]

(b) Notice; Payment. Schering shall notify Novacea within [*] Business Days
after the occurrence of an achievement of each milestone event giving rise to a
payment obligation under this Section 10.3, and Schering shall pay Novacea the
indicated amount no later than [*] days after delivery of such notice to
Novacea.

10.4 Royalties.

(a) Royalty Rates. Schering shall pay to Novacea during the Royalty Term, a
royalty on worldwide annual Net Sales of Licensed Product at the rates set forth
below:

 

Annual Worldwide Net Sales

   Royalty Rate  

First $[*]

   [ *]%

Portion above $[*] and up to and including $[*]

   [ *]%

Portion above $[*] and up to and including $[*]

   [ *]%

Portion above $[*]

   [ *]%

(b) Timing of Payments. Royalty obligations will be determined quarterly and due
payable as set forth in Article 11.

(c) Royalty Term.

(i) Royalty Major Markets. With respect to sales of Licensed Product in Royalty
Major Markets, royalties will be payable, on a Licensed Product-by- Licensed

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 34



--------------------------------------------------------------------------------

Product basis, in any country starting with the First Commercial Sale of
Licensed Product in such country and expiring on a country-by-country basis upon
the last to expire Patent owned or Controlled by Novacea that covers the
Licensed Product or its use in the Field and provides commercial exclusivity for
such Licensed Product (the “Major Market Royalty Term”), provided, however, that
on a country-by-country, Licensed Product-by-Licensed Product basis, the
royalties payable by Schering hereunder will be automatically reduced [*]
beginning [*] following the date on which unit sales of Generic Products that
have entered the market in such country for the then current calendar month are,
in the aggregate, greater than [*] percent [*] of the unit sales of the Licensed
Product during such same period, until the earlier of: (a) [*], or (b) the last
to expire [*] Patent that comprises a part of the Novacea Background Patents, at
which time the royalties payable by Schering hereunder will be automatically
reduced [*]

(ii) Rest of World. With respect to sales of Licensed Product in all countries
of the Territory other than Royalty Major Markets, royalties would be payable,
on a Licensed Product-by-Licensed Product basis, in any country starting with
the First Commercial Sale of Licensed Product in such country and expiring on a
country-by-country basis upon the later of (a) the last to expire Patent owned
or Controlled by Novacea that covers the Licensed Product or its use in the
Field and provides commercial exclusivity for such Licensed Product, and (b) the
end of the first calendar quarter of [*] (the “ROW Royalty Term” and together
with the Major Market Royalty Term, the “Royalty Term”), provided, however, that
on a country-by-country, Licensed Product-by-Licensed Product basis, the
royalties payable by Schering hereunder would be automatically reduced [*]
beginning [*] following the date on which unit sales of Generic Products that
have entered the market in such country for the then current calendar month are,
in the aggregate, greater than [*] percent [*] of the unit sales of the Licensed
Product.

10.5 Third Party License Agreements.

(a) Novacea shall remain solely responsible for any and all royalties and other
payments due to Third Parties after the Effective Date under agreements between
Novacea and such Third Parties executed prior to the Effective Date.

(b) Upstream License Agreements. Notwithstanding anything therein or herein to
the contrary, Novacea and Schering hereby agree that:

(i) In the event that either of the Upstream License Agreements terminates or
Novacea breaches an Upstream License Agreement such that Schering is required to
make direct payments to the University of Pittsburgh or OHSU, Schering shall be
permitted to offset any such payments against any unpaid royalty or milestone
payments due Novacea pursuant to this Agreement.

(ii) Schering will not bear any liability for indemnifying either the University
of Pittsburgh or OHSU against any Losses arising out of events taking place
prior to the Effective Date and Novacea shall indemnify Schering under the
Upstream License Agreements against any such Losses.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 35



--------------------------------------------------------------------------------

(iii) To the extent that Novacea has the right under the Upstream License
Agreements to review any proposed publications and request delays related
thereto, it shall provide such publications to Schering to enable it to timely
opine on any request for delay of publication as provided by the relevant
Upstream License Agreement. Novacea agrees that it shall promptly provide copies
of such publications to Schering so that it may exercise its rights hereunder.

(iv) In the event that Novacea fails to cure any actual or potential breach of
an Upstream License Agreement, which is not due to an action or inaction by
Schering and for which the upstream licensor has the right to terminate such
Upstream License Agreement upon failure to cure such breach, at least [*]
Business Days prior to the expiration of the applicable cure period for the
breach as provided under the applicable agreement, then Schering shall have the
right to immediately undertake any actions, in its name or in the name of
Novacea, that Schering considers reasonably necessary to cure the breach on
behalf of Novacea in order to avoid termination of such agreement. Schering’s
rights under this Section shall include, without limitation, (i) the right to
make on Novacea’s behalf any royalty payments or other payments to licensors
that are due under the applicable Upstream License Agreement, and/or (ii) to
contract directly with the applicable licensor in order to maintain Schering’s
licenses and other rights to the Compound and Licensed Products in the
Territory. Novacea shall fully cooperate with Schering in connection with the
performance of any activities undertaken by Schering pursuant to this Section,
which cooperation shall (if necessary) include procuring the assignment to
Schering or its designated Affiliates of all of Novacea’s rights and interests
under the applicable Upstream License Agreement. Nothing in this Section, or any
actions undertaken by Schering pursuant hereto, shall be construed as a waiver,
or as otherwise releasing, Novacea from any liability under this Agreement, or
otherwise at law or equity, resulting from any breach of its obligations under
this Agreement. In addition, to the extent that Schering makes any royalty
payments or other payments due to a licensor under an Upstream License Agreement
pursuant to this Section in order to avoid termination of such agreement and
retain Schering’s rights and licenses under this Agreement, (1) Schering shall
have the right to deduct any such payments to licensor from any of its unpaid
payment obligations to Novacea under this Article 10 of this Agreement, and
(2) Schering and its Affiliates shall have no further obligations to Novacea,
and Novacea shall have no right to receive any further payments from Schering,
with respect to any such deducted amounts.

(v) Schering hereby agrees to comply with the terms and conditions set forth in
Schedule 10.5(b)(v) of this Agreement as required by Section 4.02 of the OHSU
License Agreement. The Parties agree that as between Schering and Novacea, in
the event of any inconsistency between the terms and conditions of this
Agreement and

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 36



--------------------------------------------------------------------------------

the terms and conditions set forth in Schedule 10.5(b)(v), the terms and
conditions of this Agreement shall control. The Parties further agree that in
the event that the OHSU License Agreement is terminated and/or modified such
that the requirements set forth in Section 4.02 of the OHSU License Agreement no
longer apply, then this Section 10.5(b)(v) and Schedule 10.5(b0(v) shall be
deemed terminated.

(c) Except with respect to those Manufacturing rights that Plantex possesses for
calcitriol, in the event that Schering reasonably and in good faith believes
that one or more licenses to Third Party Patents or Know-How may be required in
order to enable Schering or its Affiliates or Sublicensees to Develop,
Manufacture, use, and/or Commercialize a Licensed Product in the Field in the
Territory (“Third Party License Agreements”), it shall notify Novacea and the
Parties may meet to discuss the basis for Schering’s conclusion. Schering shall
be responsible for negotiating and entering into any Third Party License
Agreements regarding Patents which claim or that would be infringed by, and any
Know-How which is necessary for the Development, Manufacture, use, and/or
Commercialization of the Licensed Product in the Field in the Territory.

(d) In the event that Schering, or its Affiliates or Sublicensees pay a Third
Party any license fees, milestone payments, royalties or other amounts under a
Third Party License Agreement, related to any Patents (including any related
Know-How) licensed under such Third Party License Agreements (“Third Party
License Fees”), Schering shall be entitled to credit against any royalties that
are due Novacea pursuant to Section 10.4 [*] percent [*] of all of Third Party
License Fees actually paid to the Third Party under such Third Party License
Agreement, provided, however, that to the extent such Third Party License Fees
encompass more than Patents and related Know-How necessary to Develop,
Manufacture, use, and/or Commercialize Licensed Products, any Third Party
License Fees reasonably attributable thereto will not be credited. In no event,
however, shall such credit cause the royalties paid to Novacea for any
particular calendar quarter to be reduced to less than [*] percent [*] of the
amount due to Novacea prior to such reductions; provided, however, that any
amounts that cannot be offset due to such limitation (“carryover amounts”) can
be offset against royalties payable to Novacea in subsequent calendar quarters
(subject to the same limitation applying). Any carryover amounts that remain at
the end of the Royalty Term under the Agreements will be [*]

10.6 Compulsory License. In the event that Schering or Novacea receives a
request for a Compulsory License anywhere in the world, it shall promptly notify
the other Party. If any Third Party obtains a Compulsory License in the
Territory, then Novacea or Schering (whoever has first notice) shall promptly
notify the other Party. For the avoidance of doubt, for purposes of calculating
the royalties due Novacea under Section 10.4 with respect to sales of the
Licensed Product by any compulsory licensee, Schering’s Net Sales from such
sales shall be calculated based solely on the actual royalty payments, if any,
paid by the compulsory licensee to Schering or its Affiliates under the
Compulsory License.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 37



--------------------------------------------------------------------------------

ARTICLE 11

PAYMENT; REPORTS; AUDITS

11.1 Schering Quarterly Royalty Payments and Reports.

(a) Starting on the First Commercial Sale in the Territory and continuing until
the expiration of Schering’s royalty obligations under Section 10.4, Schering
agrees to make written reports to Novacea within [*] days after the end of each
calendar quarter covering all sales of the Licensed Product in the Territory by
Schering, its Affiliates and Sublicensees for which invoices were sent during
such calendar quarter, each such written report in reasonable detail as
available to Schering (including the details of Schering’s gross sales to Net
Sales calculation) stating for the period in question:

(i) the Net Sales by Schering, its Affiliates and Sublicensees for the
applicable calendar quarter, and

(ii) a calculation of the amount of royalty payment due on such Net Sales
pursuant to Section 10.4.

(b) The information contained in each report under this Section 11.1 shall be
considered Confidential Information of Schering. Novacea may provide access to
such reports if requested by an upstream licensor under the audit provisions of
the Upstream License Agreements, subject to the confidentiality obligations
contained therein and shall be treated as confidential information thereunder.
Concurrent with the delivery of each quarterly report, Schering shall make the
royalty payment due Novacea under Section 10.4 for the calendar quarter covered
by such report.

(c) In the case of transfers or sales of any Licensed Product between Schering
and an Affiliate or Sublicensee of Schering, a royalty shall be payable only
with respect to the sale of such Licensed Product to an independent Third Party
not an Affiliate or Sublicensee of Schering, [*] in the case of [*] such [*] of
[*], in which case, [*]. For purposes of this Section 11.1(c), [*] shall mean an
[*]

11.2 Schering Quarterly Development Cost Payments. As soon as possible, but in
any event within [*] Business Days of a calendar quarter close, Novacea shall
submit a report showing actual Development Costs and supporting documentation
along with an invoice for such quarter. Schering will have [*] days from its
receipt of such invoice to provide payment in accordance with Section 11.4.

11.3 Accounting.

(a) Schering. Schering agrees to keep full, clear and accurate records for a
maximum period of [*] years after the relevant payment is owed pursuant to this
Agreement, setting forth the sales and other disposition of Licensed Product
sold or otherwise disposed of in

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 38



--------------------------------------------------------------------------------

sufficient detail to enable royalties and compensation payable to Novacea
hereunder to be determined. Schering further agrees, upon reasonable prior
notice, to permit the books and records relating to such [*]year period to be
examined during normal business hours by an independent nationally recognized
accounting firm selected by Novacea and acceptable to Schering for the purpose
of verifying reports provided for in Section 11.1. Such audit shall not be
performed more frequently than once per calendar year nor more frequently than
once with respect to records covering any specific period of time and shall be
conducted under appropriate confidentiality provisions, for the sole purpose of
verifying the accuracy and completeness of all financial, accounting and
numerical information and calculations provided under this Agreement. Such
examination is to be made at the expense of Novacea, except in the event that
the results of the audit reveal an underpayment of royalties, milestones, or
other payments to Novacea under this Agreement of [*] percent [*] or more over
the period being audited, in which case reasonable audit fees for such
examination shall be paid by Schering. When calculating the Net Sales, the
amount of such sales in foreign currencies shall be converted into Dollars using
the standard methodologies employed by Schering for consolidation purposes.
Schering shall provide reasonable documentation of the calculation and
reconciliation of the conversion figures on a country-by-country basis as part
of its report of Net Sales for the period covered under the report.

(b) Novacea. Novacea agrees to keep full, clear and accurate records for a
maximum period of [*] years after the relevant payment is owed pursuant to this
Agreement, setting forth the Development Costs and reimbursable MSL expenses
incurred by it and charged to Schering pursuant to Article 4, Section 5.3, and
7.3 in sufficient detail to enable appropriate reimbursement payable to Novacea
hereunder to be determined. Novacea further agrees, upon reasonable prior
notice, to permit the books and records relating to such [*]-year period to be
examined during normal business hours by an independent nationally recognized
accounting firm selected by Schering and acceptable to Novacea for the purpose
of verifying invoices provided pursuant to Section 11.2 or MSL expenses charged
pursuant to Section 7.3. Such audit shall not be performed more frequently than
once per calendar year nor more frequently than once with respect to records
covering any specific period of time and shall be conducted under appropriate
confidentiality provisions, for the sole purpose of verifying the accuracy and
completeness of all financial, accounting and numerical information and
calculations provided under this Agreement. Such examination is to be made at
the expense of Schering, except in the event that the results of the audit
reveal an overpayment of such costs and expenses to Novacea under this Agreement
of [*] percent [*] or more over the period being audited, in which case
reasonable audit fees for such examination shall be paid by Novacea.

11.4 Methods of Payments. All payments due to a Party under this Agreement shall
be paid in Dollars by wire transfer to a bank in the United States designated in
writing by such Party.

11.5 Taxes. If a law or regulation of any country of the Territory requires
withholding of taxes of any type, levies or other charges with respect to any
amounts payable hereunder to

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 39



--------------------------------------------------------------------------------

Novacea, Schering shall promptly pay such tax, levy, or charge for and on behalf
of Novacea to the proper Governmental Authority, and shall promptly furnish
Novacea with receipt of such payment. Schering shall have the right to deduct
any such tax, levy or charge actually paid from payment due Novacea or be
promptly reimbursed by Novacea if no further payments are due Novacea. Schering
agrees to assist Novacea in claiming exemption from such deductions or
withholdings under double taxation or similar agreement or treaty from time to
time in force and in minimizing the amount required to be so withheld or
deducted.

11.6 Late Payments. Any amount owed by one Party to the other Party under this
Agreement that is not paid within the applicable time period set forth herein
shall accrue interest at the rate of Six Month LIBOR plus [*] percent [*] as set
by the British Bankers Association as of the due date or, if lower, the highest
rate permitted under applicable law.

ARTICLE 12

INTELLECTUAL PROPERTY

12.1 Ownership of Background IP. The Parties acknowledge and agree that:

(a) Novacea is and will remain in Control and/or the owner of Novacea Background
Patents and Novacea Background Know-How;

(b) Schering (or its Affiliate) is and shall remain the owner of Schering
Background Patents and Schering Background Know-How; and

(c) Except for those rights and licenses expressly granted under this Agreement,
nothing contained in this Agreement shall be construed as granting or conveying
(expressly, by implication, or otherwise) to any Party any license or other
rights under any Patents, Know-How or other intellectual property rights owned
or Controlled by another Party.

12.2 Ownership of Program IP. As between Schering and Novacea, all rights, title
and interest in or to any and all Program Know-How and Program Patents shall be
owned by Schering.

(a) Novacea shall promptly perform such other acts as may be reasonably
requested by Schering in order to perfect Schering’s (or if applicable its
Affiliate’s) ownership interest in Program Patents in accordance with this
Section 12.2, including without limitation by causing the execution of any
assignment or other similar documents.

(b) To the extent that Novacea utilizes its existing Third Party contractors or
sublicensees to perform any Development activities or Manufacturing activities
related to the Licensed Products, Novacea shall convey to Schering its rights to
any Program IP made by such Third Party contractors.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 40



--------------------------------------------------------------------------------

(c) To the extent that after the Effective Date Novacea enters into any new
agreements with Third Party contractors or sublicensees to perform any
Development activities or Manufacturing activities related to the Licensed
Products, Novacea shall ensure that such Third Party contractors are obligated
to assign or license rights to Novacea to any Program IP made by such Third
Party contractors so that such rights may be conveyed to Schering under this
Section 12.2.

12.3 Prosecution of Intellectual Property.

(a) Schering Background Patents. Schering shall have the sole right and
responsibility (at its expense) to Prosecute any and all Schering Background
Patents and shall have final decision making authority with respect to all
matters related thereto.

(b) Novacea Owned Background Patents. Novacea shall have the first right and
responsibility (at its expense) to Prosecute any and all Novacea Background
Patents solely owned by it and shall consult with Schering regarding all aspects
of the Prosecution thereof and provide Schering a reasonable opportunity to
review and make comments with respect thereto, which comments Novacea shall
consider in good faith. Novacea shall notify Schering a reasonable time prior to
taking (or failing to take) action that would affect the scope or validity of
rights under such Novacea Background Patents or any issued patents arising
therefrom (including but not limited to substantially narrowing or canceling any
claim without reserving the right to file a continuing or divisional
application, abandoning any Patent or not filing or perfecting the filing of any
Patent in any country) to provide Schering a reasonable opportunity to review
and make comments with respect thereto, which comments Novacea shall consider in
good faith. In the event that Novacea intends to abandon or to otherwise
discontinue Prosecution of any Novacea Background Patents solely owned by it
that claim the Formulation and/or the Licensed Product (or the Manufacture or
use of any of the foregoing) in one or more countries in the Territory, it shall
first offer Schering the opportunity to assume responsibility and control (at
Schering’s expense) over Prosecution of such Novacea Background Patents. Written
notice of any such offer to assume responsibility for Novacea Background Patents
shall be communicated to Schering at least thirty (30) days prior to any final
(non-extendable) deadlines related to Prosecution of the relevant Novacea
Background Patent(s), and shall clearly identify the nature and status of the
relevant Patents. In the event that Schering does assume control over any
Novacea Background Patents pursuant to this Section 12.3(b), then Novacea shall
promptly provide to Schering (or its designated outside counsel) copies of all
files related to Prosecution of the relevant Patents (including without
limitation copies of all communications related to such Patents with the U.S.
Patent and Trademark Office and/or any analogous foreign Governmental
Authority). In addition, Novacea shall upon request (i) perform such
commercially reasonable acts (including signing or causing the signing of
documents) reasonably necessary to enable Schering to control the Prosecution of
such Patents, and (ii) provide Schering (or its designated patent counsel) with
access to any of Novacea’s or its Affiliates’ employees, agents or consultants
to the extent necessary (and for such periods of time as are reasonable) to
enable Schering to Prosecute any such Patents.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 41



--------------------------------------------------------------------------------

(c) Novacea Background Patents Not Solely Owned by Novacea. With respect to
Novacea Background Patents owned in whole or in part by OHSU or the University
of Pittsburgh under the Upstream License Agreements or by Aventis under the
Aventis Agreements, Novacea shall keep Schering reasonably informed with respect
to prosecution of such Patents as soon as practicable to the extent Novacea is
informed under such agreements and shall act in accordance with Section 12.3(b)
with respect to such Patents to the extent not inconsistent with the Upstream
License Agreements or the Aventis Agreements.

(d) Program Patents. Schering shall have the sole right and responsibility (at
its expense) to Prosecute any and all Program Patents and shall have final
decision making authority with respect to all matters related thereto. Schering
shall keep Novacea reasonably informed regarding all patent filings and
strategies related thereto.

(e) Cooperation. Novacea shall, upon request, reasonably cooperate with Schering
in the Prosecution of Program Patents. Such cooperation shall include
(i) causing the execution and delivery of documents, and (ii) making reasonably
available to Schering, (or to its designated attorneys, agents or
representatives) any of Novacea’s employees, agents or consultants, in each case
to the extent necessary or reasonable to enable Schering to prepare, file,
prosecute and maintain such Program Patents, such access to personnel to be for
periods of time sufficient to obtain the necessary assistance from such
personnel.

12.4 Enforcement and Defense of Patents.

(a) Notice. Each Party shall promptly notify the other Party in the event it
becomes aware of any Infringement Claims. Any such notice shall clearly identify
the relevant Third Party and shall include sufficient information (to the extent
available) to reasonably enable the other Party to evaluate such Infringement
Claim.

(b) Defense of Infringement Claims. Schering shall have the right and
responsibility, at its sole discretion, to defend and control any action or
proceeding with respect to any Infringement Claim. With respect to any such
Infringement Claim, Novacea shall, upon request, reasonably cooperate with
Schering as necessary for the defense of such Infringement Claim (including
consenting to any necessary use of its or its Affiliates’ name). Schering shall
have sole control of any suit, action or other proceedings to defend an
Infringement Claim, and for any and all settlement discussions or negotiations
with respect thereto; provided, however, that Schering shall not settle or
compromise any such suit (or enter into any consent order for the settlement or
compromise thereof) without the prior written consent of Novacea, which consent
shall not be unreasonably withheld, conditioned or delayed, if such settlement
or compromise: (i) involves an admission of invalidity of any Novacea Background
Patents; (ii) would impose any financial obligations on Novacea or its
Affiliates; (iii) would impose an injunction or other similar restriction on
Novacea or its Affiliates; or (iv) would constitute an admission of guilt or
liability by or on behalf of Novacea or its Affiliates.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 42



--------------------------------------------------------------------------------

(c) Step-in Right for Novacea. In the event that Schering does not elect to
defend an action or proceeding related to an Infringement Claim within [*] of
said claim being brought (or such shorter time period as may be necessary to
appropriately respond to said claim), or if Schering notifies Novacea at any
time prior thereto of its intention not to defend such action or proceeding,
then Novacea shall have thereafter have the right, but not be obligated, to
defend and control any action or proceeding. In the event Novacea elects to
defend the Infringement Claim it shall notify Schering to that effect and shall
thereafter have sole control of any suit, action or other proceedings to defend
the Infringement Claim, and for any and all settlement discussions or
negotiations with respect thereto; provided, however, that Novacea shall not
settle or compromise any such suit (or enter into any consent order for the
settlement or compromise thereof) without the prior written consent of Schering,
which consent shall not be unreasonably withheld, conditioned or delayed, if
such settlement or compromise: (i) involves an admission of invalidity of any
Schering Background Patents or Program Patents; (ii) would impose any financial
obligations on Schering or its Affiliates, or otherwise adversely impact
Schering’s rights, with respect to the Formulation or the Licensed Product;
(iii) would impose an injunction or other similar restriction on Schering or its
Affiliates; or (iv) would constitute an admission of guilt or liability by or on
behalf of Schering or its Affiliates. Schering shall, upon request, reasonably
cooperate with Novacea as necessary for the defense of any Infringement Claim
for which Novacea has assumed responsibility under this Section 12.4(c)
(including consenting to any necessary use of Schering or its Affiliates’ name).

(d) Costs and Expenses of Defending an Infringement Claim. Except as otherwise
expressly set forth in this Section 12.4(d) and Article 15, each Party shall be
responsible for the costs and expenses (both internal and out-of-pocket costs)
of defending any Infringement Claim for which it has assumed the responsibility
pursuant to Sections 12.4(b) or 12.4(c). Such Party shall reimburse the other
Party for any documented reasonable out-of-pocket costs incurred by or on behalf
of such other Party in cooperating with the defense of such Infringement Claim.
If, as a result of a judgment in the litigation or settlement with the Third
Party, Schering or its Affiliates or Sublicensees is required to pay to such
Third Party royalties or other consideration, Schering and Novacea shall share
the costs of such royalties [*]

12.5 Prosecution of Infringers. Should any Third Party infringe, or reasonably
appear to be infringing, any Novacea Background Patents which adversely affect
or could reasonably be expected to adversely affect the Development,
Manufacture, use or Commercialization of Compound, Formulation or Licensed
Product in the Field in the Territory, the Party learning of such infringement
or potential infringement shall promptly notify the other upon learning of the
same. Any such notice shall clearly identify the relevant Third Party and shall
include sufficient information (to the extent available) to reasonably enable
the other Party to evaluate such infringement or potential infringement.

(a) Schering shall have the primary right, but not the obligation, to bring and
direct any legal or other action, including any settlement negotiation or
proceeding, with respect to any infringement or potential infringement in the
Territory of the Novacea Background

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 43



--------------------------------------------------------------------------------

Patents solely owned by Novacea and except to the extent such action would
conflict with the Upstream License Agreements or Aventis Agreements with respect
to Novacea Background Patents covered by such Agreements. Schering shall have
the right to join Novacea (or the University of Pittsburgh or OHSU with respect
to Novacea Background Patents covered by the Upstream License Agreements or
Aventis with respect to Novacea Background Patents covered by the Aventis
Agreements) as a party plaintiff in any such action or to bring any such action
in Novacea’s name if required by applicable law. Schering shall also have the
sole right, but not the obligation, to bring and direct any legal or other
action, including any settlement negotiation or proceeding, with respect to any
infringement or potential infringement in the Territory of the Schering
Background Patents or Program Patents.

(b) As regards each discovered infringer of Novacea Background Patents, if
Schering does not bring suit against said infringer pursuant to this
Section 12.5, or has not commenced negotiations with said infringer for
discontinuance of said infringement, as herein provided, within [*] days after
receipt of notice of such infringement pursuant to this Section 12.5 (or such
shorter period of time as is necessary to preserve any rights to obtain
injunctive relief under applicable law), then Novacea shall have the right, but
not the obligation, to bring and direct any legal or other action for such
infringement. Schering shall retain its rights to initiate patent infringement
litigation respecting an infringer of Novacea Background Patents solely owned by
it (and Novacea Background Patents covered by the Upstream License Agreements or
the Aventis Agreements to the extent not in conflict with such agreements) if it
places such infringer on proper legal notice that such infringer’s infringing
activities will be addressed in a legal action initiated subsequent to the
resolution of another infringement action involving the same Novacea Background
Patents.

(c) In the event that Schering elects to institute any action against an
infringer of Novacea Background Patents in accordance with the provisions of
this Section 12.5, it shall promptly notify Novacea and keep Novacea reasonably
informed as to important developments of such negotiation and suit. In the event
that Novacea elects to initiate or conclude any settlement negotiation or
proceeding with respect to any infringement or potential infringement in the
Territory of Novacea Background Patents in accordance with Section 12.5(b), it
shall promptly notify Schering and keep Schering reasonably informed as to
important developments of such negotiations or proceedings.

(d) Each Party agrees to render such reasonable assistance as may be reasonably
requested by the other Party and as may be reasonably necessary or useful to
assist the other with respect to any actions instituted by the other Party
pursuant to this Section 12.5. Each Party may be represented by counsel of its
own selection at its own expense in any suit or proceeding brought to restrain
such infringement by any Third Party; provided, however, the foregoing shall not
affect the right to control such litigation by the Party which has instituted
it.

12.6 Allocation of Recovery Against Third Party Infringer. All amounts recovered
from a Third Party pursuant to Section 12.5 shall be used first to reimburse the
documented reasonable costs and expenses (including reasonable attorney’s fees
and costs) of the Parties in

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 44



--------------------------------------------------------------------------------

such action (including any settlement negotiation or proceeding). Any remaining
amounts from such recovery shall be allocated as follows:

(a) With respect to any recovery for infringement of a Novacea Background Patent
solely owned by it, (x) if Schering initiated and prosecuted the action pursuant
to Section 12.5(a), Schering shall pay Novacea an amount equal to [*] percent
[*] of the balance of such recovery and Schering shall be entitled to keep the
remainder of such balance, and (y) if Novacea initiated and prosecuted the
action pursuant to Section 12.5(b), Novacea shall pay Schering an amount equal
to [*] percent [*] of the balance of such recovery and Novacea shall be entitled
to keep the remainder of such balance.

(b) With respect to any recovery for infringement of a Schering Background
Patent or Program Patent, the entire balance shall be retained by Schering.

12.7 Updating Patent Schedule. Novacea shall update Schedules 13.3(a) and
13.3(b) (Novacea Background Patents) on an annual basis and provide a copy of
such updated schedule to Schering. For clarity, any failure to update or delay
in updating Schedules 13.3(a) and 13.3(b) to identify a given Novacea Background
Patent shall not be construed as excluding such Patents from being treated as a
Novacea Background Patent for all purposes under this Agreement.

12.8 Ownership of Trademarks. Novacea agrees to assign all right, title, and
interest in or to the Trademark to Schering. Novacea agrees to perform such acts
as may be reasonably requested by Schering in order to perfect Schering’s
ownership interest in the Trademark including, without limitation, assigning the
U.S. application to Novacea once the registration for the Trademark is granted
so as to comply with restrictions under U.S. trademark law on assigning
“intent-to-use” applications. Novacea grants Schering an exclusive, royalty-free
license to use the Trademark in the U.S. until such time as the trademark
registration is assigned to Schering. Novacea agrees to pursue the U.S.
trademark application to registration and Schering agrees to pay for any costs
associated with prosecution and/or opposition efforts. Novacea agrees to execute
any assignment and similar documents as requested by Schering relating to the
assignment of the Trademark and Schering agrees to pay for all costs associated
with the filing and recording of such assignments. In addition, Schering (or its
designated Affiliates) shall have the right to select and shall own any and all
other trademarks, trade-dress and service marks associated with Licensed Product
in the Territory (collectively, “Other Marks”) and shall own all goodwill
associated therewith. Schering (or its designated Affiliates) shall also own any
domain names associated with Licensed Product in the Territory, including any
domain names that contain the Trademark or any Other Marks. Schering shall be
solely responsible (at its own expense) for registering, maintaining, defending
and enforcing any and all Other Marks in the Territory, and shall have sole
control and final decision making authority over all matters with respect
thereto. To the extent that Schering or its Affiliates are utilizing the
Trademark in connection with the Development, Manufacture and Commercialization
of the Licensed Product in the Territory, Schering shall also have the right to
control the defense and enforcement of the Trademark in the Territory. Schering
and its designated Affiliates shall be entitled to retain

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 45



--------------------------------------------------------------------------------

recoveries, awards or damages awarded or otherwise resulting from any action to
enforce the Other Marks against any Third Party infringing or otherwise
committing any unauthorized use of the Other Marks.

12.9 Certification Under Drug Price Competition and Patent Restoration Act. Each
Party shall immediately give written notice to the other Party of any
certification of which they become aware filed pursuant to 21 U.S.C.
Section 355(b)(2)(A) (or any amendment or successor statute thereto) claiming
that any Novacea Background Patents covering Compound, Formulation or Licensed
Product are invalid or unenforceable, or that infringement will not arise from
the Manufacture, use or sale of a product by a Third Party.

12.10 Listing of Patents. Schering shall have the sole right to determine which
of the Novacea Background Patents, if any, shall be listed for inclusion in the
Approved Drug Products with Therapeutic Equivalence Evaluations pursuant to 21
U.S.C. Section 355, or any successor law in the United States, together with any
comparable laws or regulations in any other country in the Territory.

ARTICLE 13

REPRESENTATIONS, WARRANTIES, AND COVENANTS

13.1 Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as of the Execution Date:

(a) Such Party is a corporation or entity duly organized and validly existing
under the laws of the state or other jurisdiction of its incorporation or
formation;

(b) The execution, delivery and performance of this Agreement by such Party has
been duly authorized by all requisite corporate action;

(c) Such Party has the corporate power and authority to execute and deliver this
Agreement and the performance of such Party’s obligations hereunder do not
conflict with or violate such Party’s corporate charter and bylaws or any
requirement of applicable laws or regulations and to perform its obligations
hereunder, and such performance does not conflict with or constitute a breach of
any agreement of such Party with a Third Party; and

(d) Such Party has the right to grant the rights and licenses described in this
Agreement.

13.2 Knowledge of Pending or Threatened Litigation. Each Party represents and
warrants to the other Party that as of the Execution Date there is no claim,
investigation, suit, action or proceeding pending against it and of which it has
received written notice or, to the knowledge of such Party, threatened against
it before or by any Governmental Authority or arbitrator that, individually or
in the aggregate, could reasonably be expected to materially impair the ability
of such Party to perform any obligation under this Agreement.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 46



--------------------------------------------------------------------------------

13.3 Additional Representations and Warranties of Novacea. Novacea further
represents and warrants to Schering, as of the Execution Date, as follows:

(a) Novacea is the exclusive owner of the Patents listed on Schedule 13.3(a),
all of which are owned by Novacea free and clear of any liens, charges, claims
and encumbrances, and no other person, corporate or other private entity, or
governmental or university entity or subdivision thereof has any claim of
ownership or right to obtain compensation with respect to such Patents.

(b) Novacea is the exclusive licensee of the Patents listed on Schedule 13.3(b),
all of which, to Novacea’s knowledge, are licensed to Novacea free and clear of
any liens, charges, claims and encumbrances, and, to Novacea’s knowledge, no
corporate or private entity has any claim of ownership or right to obtain
compensation with respect to such Patents.

(c) To the knowledge of Novacea, there are no Patents or Know-How owned or
licensed by Novacea or its Affiliates that are necessary or useful for the
Development, Manufacture and Commercialization of Licensed Product in the Field
in the Territory that are not Controlled by Novacea or otherwise outside of the
scope of the licenses granted to Schering pursuant to this Agreement.

(d) To the knowledge of Novacea, the conception, development and reduction to
practice of the Novacea Background Patents and Novacea Background Know-How has
not constituted or involved the misappropriation of trade secrets or other
proprietary rights of any Third Party.

(e) Except as previously disclosed by Novacea and discussed by the Parties, to
the knowledge of Novacea, the Manufacture or use of Compound and/or the
Formulation in the Field, the importation or exportation of the Compound and/or
Formulation in the Territory, and the Manufacture, use, importation and sale of
the Licensed Product in the Field in the Territory, do not infringe valid claims
of any issued patents or other intellectual property rights of any Third Party.

(f) No claim has been made by any Third Party against Novacea or its Affiliates
in writing asserting the invalidity, misuse, unregisterability, unenforceability
or non-infringement of any of the Novacea Background Patents owned or Controlled
by Novacea or challenging Novacea’s or its Affiliates’ rights to use or
ownership of any of the Novacea Background Patents or making any adverse claim
of ownership thereof. To the extent Novacea has filed and prosecuted the Novacea
Background Patents, Novacea has materially complied with all applicable laws,
rules and regulations during the course of its filing and prosecution of the
Novacea Background Patents in the Territory, including without limitation all
rules of the United States Patent and Trademark Office (“USPTO”) and any
regulations applicable to the filing and prosecution of Patent Rights before the
USPTO and, to the extent a Third Party has filed and prosecuted the Novacea
Background Patents, to Novacea’s knowledge, such Third Party has materially
complied with all applicable laws, rules and regulations during the course of

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 47



--------------------------------------------------------------------------------

its filing and prosecution of the Novacea Background Patents in the Territory,
including without limitation all rules of the USPTO and any regulations
applicable to the filing and prosecution of Patent Rights before the USPTO.

(g) Novacea has disclosed to Schering all material information known to Novacea
or its Affiliates and/or in Novacea’s or its Affiliates’ Control with respect to
the safety or efficacy of the Compound, Formulation or Licensed Product in the
Field, and any human risk factors related thereto, as well as all pre-clinical
and clinical data related to Compound, Formulation or Licensed Product
(including without limitation all toxicology and carcinogenicity data), and no
such information and data has been falsified as to which Novacea is aware or
after a reasonable investigation should have been aware.

(h) Except as otherwise disclosed to Schering, it is the sole and exclusive
owner or exclusive licensee of the entire right, title and interest in and to
each of the Trademarks and all of the Novacea Background Know-How free and clear
of any liens, charges, claims and encumbrances and has the right to grant rights
therein to Schering in the Territory.

(i) To Novacea’s knowledge, there are no oppositions or interferences concerning
the (i) Novacea Background Patents pending before the USPTO or a foreign
counterpart in any country where Novacea Background Patents have issued or are
pending, or (ii) Trademarks that have been filed in the principal register
before the USPTO, or with a state Governmental Authority.

(j) It owns or controls no other intellectual property rights other than the
Novacea IP that, to its knowledge, would be necessary or useful for Schering to
exercise its rights and to perform as contemplated herein.

(k) There is nothing in any Third Party agreement Novacea has entered into as of
the Effective Date which in any way, will adversely materially limit Novacea’s
ability to perform all of its obligations hereunder, and that it will not enter
into any agreement after the Effective Date under which Novacea would incur any
such limitations.

(l) It has not omitted to furnish Schering with any information concerning
Licensed Product owned by Novacea or under Novacea’s control requested by
Schering, nor intentionally concealed from Schering, any information under its
control concerning Licensed Product or the transactions contemplated by this
Agreement, which would be material to Schering’s decision to enter into this
Agreement and to undertake the commitments and obligations set forth herein.

(m) Prior to the Execution Date, (i) Novacea has paid all maintenance fees and
annual payments for Trademarks that have issued as of the Execution Date, and
(ii) Novacea has paid all maintenance fees and annual payments for which it is
responsible associated with the Novacea Background Patents. To Novacea’s
knowledge, all maintenance fees and annual

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 48



--------------------------------------------------------------------------------

payments associated with the Novacea Background Patents for which a Third Party
was responsible have been paid.

(n) To Novacea’s knowledge, all clinical studies related to the Licensed Product
that have been conducted on behalf of Novacea or any of its Affiliates prior to
the Execution Date have been performed in accordance with Good Clinical Practice
and all ICH guidelines in all material respects.

(o) All clinical studies related to the Licensed Product that have been
conducted by Novacea or any of its Affiliates prior to the Execution Date have
been performed in accordance with Good Clinical Practice and all ICH guidelines
in all material respects.

(p) To the knowledge of Novacea, all files, documentation, records and
information provided to Schering pursuant to Articles 6 and 9 and Sections 2.5
and 5.5 are true, accurate and complete in all material respects.

(q) Novacea has not granted to any Third Party any rights or licenses with
respect to the Compound, Formulation, Licensed Product, or Novacea IP, which
rights or licenses would be inconsistent with the rights and licenses granted to
Schering hereunder.

(r) To the knowledge of Novacea, Novacea and its Affiliates are in material
compliance with, and have not committed or permitted any actions or omissions
which would cause the incurable breach of, any agreements between Novacea (or
its Affiliates) and any Third Parties which provide for the grant to Novacea or
such Affiliates of any licenses or other rights with respect to the Development,
Manufacture, use, distribution or sale of Compound, Formulation or Licensed
Products in the Field in the Territory.

(s) Novacea has satisfied all of its or its Affiliates’ obligations, if any, to
obtain any approvals or consents, and satisfied any other pre-conditions,
necessary for it to enter into and perform all of its obligations under this
Agreement.

(t) All clinical studies related to the Licensed Product started prior to the
Effective Date are clinically complete and there are no ongoing clinical studies
related to the Licensed Product, except as set forth on Schedule 13.3(t).

13.4 Covenants by Novacea.

(a) Third Party Agreements. During the term of this Agreement Novacea will use,
and will cause its Affiliates to use Commercially Reasonable Efforts not to
diminish the rights under Novacea IP that are granted to Schering under this
Agreement. Such efforts will include without limitation not committing or
permitting any actions or omissions which would cause a breach of any agreements
between Novacea (or its Affiliates) and any Third Parties which provide for the
grant to Novacea or such Affiliates of any licenses or other rights with respect
to the Development, Manufacture, use, distribution or sale of Compound,
Formulation or

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 49



--------------------------------------------------------------------------------

Licensed Products in the Field in the Territory, which breach permits any such
Third Party to terminate its agreement with Novacea (or its Affiliates), and
promptly notifying Schering in writing of any such alleged breach by Novacea or
Schering (as a sublicensee) under such agreements. Any such notice shall clearly
identify the nature of the alleged breach and the steps Novacea is undertaking
to cure the breach.

(b) Novacea further agrees that during the term of this Agreement it shall not,
without Schering’s consent, terminate the OHSU License Agreement pursuant to
Section 13.03 thereof or the University of Pittsburgh License Agreement pursuant
to Section 10.2 thereof.

(c) As of the Effective Date, Novacea shall not file, or cause to be filed, any
Patents related to the Compound, the Formulation, the use of the Compound or the
Formulation, without the prior written consent of Schering.

(d) As of the Effective Date, Novacea shall promptly notify Schering of any
potential Patent filings related to the Compound, the Formulation, the use of
the Compound or the Formulation, of which it becomes aware arising out of any
agreements with Third Parties.

13.5 Disclaimer of Warranty. Except as expressly set forth in Sections 13.3 and
13.4, neither Party has made, and nothing in this Agreement shall be construed
as, a warranty or representation (i) that any Licensed Product made, used, sold
or otherwise disposed of under the Licenses or the rights granted to Schering
under Section 2.1 is or will be free from infringement of patents, copyrights,
trademarks, industrial design or other intellectual property rights of any Third
Party, or (ii) regarding the effectiveness, value, prospects for success
(whether financial, regulatory or otherwise), safety, non-toxicity,
patentability, or non-infringement of any patent technology, Licensed Product or
any information or results provided by either Party pursuant to this Agreement.
Each Party explicitly accepts all of the same as experimental and for
Development purposes, and without any express or implied warranty from the other
Party. Except as expressly set forth in this Agreement, each Party expressly
disclaims, waives, releases, and renounces any representation or warranty of any
kind, express or implied either in fact or by operation of law, by statute or
otherwise, whether written or oral, or arising from course of performance,
course of dealing or usage of trade, including, without limitation, any
representation or warranty with respect to non-infringement, value, adequacy,
freedom from fault, quality, efficiency, suitability, characteristics or
usefulness, or merchantability or fitness for a particular purpose.

13.6 Limitation of Liability. NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM
THE OTHER PARTY ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES IN CONNECTION WITH THIS AGREEMENT, EACH PARTY’S PERFORMANCE OR LACK OF
PERFORMANCE HEREUNDER, OR ANY LICENSE GRANTED HEREUNDER, EXCEPT FOR DAMAGES
ARISING FROM A BREACH OF SECTION 13.1. THE FOREGOING SHALL NOT LIMIT EITHER
PARTY’S INDEMNIFICATION OBLIGATIONS HEREUNDER WITH RESPECT TO THIRD PARTY
CLAIMS.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 50



--------------------------------------------------------------------------------

13.7 Update. From the Execution Date until the Effective Date of this Agreement,
each Party will give the other Party prompt written notice upon becoming aware
of any development, event or circumstance that could reasonably be expected to
result in a breach of or inaccuracy in any of the notifying Party’s
representations and warranties in this Article 13. On the Effective Date,
Novacea shall confirm that the Schedules provided hereunder as of the Execution
Date have not changed or deliver to Schering updated Schedules reflecting any
exceptions to the representations and warranties made by Novacea as of the
Effective Date.

ARTICLE 14

CONFIDENTIALITY

14.1 Confidentiality. The provisions of this Article 14 supersede and replace
the obligations of the Parties pursuant to the Amended and Restated Mutual
Non-Disclosure Agreement dated [*] (the “Existing CDA”), provided, however, that
the Existing CDA will remain in full force and effect solely with respect to
information disclosed thereunder related to [*]. During and for a period of the
later of (i) [*] years after the expiration of this Agreement pursuant to
Section 16.1 and (ii) [*] years after the early termination of this Agreement,
including under Sections 16.2, 16,3, and 16.4, each Party shall (i) maintain in
confidence all Confidential Information of the other Party; (ii) not use such
Confidential Information for any purpose except as permitted by this Agreement;
and (iii) not disclose such Confidential Information to anyone other than those
of its Affiliates, sublicensees, prospective sublicensees, employees,
consultants, agents or subcontractors (collectively, “Agents”) who are bound by
written obligations of nondisclosure and non-use no less stringent than those
set forth in this Article 14 and to whom such disclosure is necessary in
connection with such Party’s activities as contemplated in this Agreement. Each
Party shall ensure that such Party’s Agents are informed of the confidential
nature of the Confidential Information and comply with these obligations. Each
Party shall be responsible for any breach of these obligations by such Party’s
Agents. Novacea shall notify Schering promptly on discovery of any unauthorized
use or disclosure of Schering’s trade secrets or proprietary information that is
made available to Novacea or Novacea’s Agents pursuant to this Agreement.

14.2 Exceptions. The obligations of confidentiality, non-disclosure, and non-use
set forth in Section 14.1 shall not apply to the extent the receiving Party (the
“Recipient”) can demonstrate that the disclosed information (i) was in the
public domain at the time of disclosure to the Recipient by the other Party, or
thereafter entered the public domain, in each case other than as a result of
actions of the Recipient, its Affiliates or Agents, in breach of this Agreement;
(ii) was rightfully known by the Recipient or its Affiliates (as properly
demonstrated by the Recipient) prior to the date of disclosure to the Recipient
by the other Party; (iii) was independently developed by the Recipient or its
Affiliates without the aid, application or use of Confidential Information of
the other Party (as properly demonstrated by the Recipient); or (iv) was
received by the Recipient or its Affiliates on an unrestricted basis from a
Third Party rightfully in possession of such information and not under a duty of
confidentiality to the other Party. Notwithstanding any other provision of this
Agreement, Recipient’s disclosure of

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 51



--------------------------------------------------------------------------------

Confidential Information shall not be prohibited if such disclosure: (a) is in
response to a valid order of a court or other Governmental Authority; provided,
however, that Recipient provides the other Party with prompt prior written
notice of such disclosure in order to permit the other Party to seek a
protective order or other confidential treatment of such Confidential
Information; or (b) is required to be disclosed by applicable law or regulation;
provided, however, that Recipient limit such disclosure to only the Confidential
Information so required to be disclosed.

14.3 Project Data. The Project Data shall be owned by Schering. For avoidance of
doubt, the Project Data shall be considered the Confidential Information of
Schering for purposes of this Agreement and shall be treated by Novacea as such
under the terms of this Article 14.

14.4 Publications.

(a) Novacea shall have no right to publish or otherwise publicly disclose any
(i) Project Data or (ii) other data (not previously published or otherwise
publicly disclosed) generated prior to the Effective Date that relates to the
Licensed Product, without the prior written consent of Schering, which may be
withheld for any reason, except that, with respect to Project Data or other data
that has been previously published or otherwise publicly disclosed, consent will
not be unreasonably withheld. Schering shall decide upon any proposed
publication of the Project Data (and, for the avoidance of doubt, Schering may
disclose clinical trial data and other information related to the Licensed
Product as it determines, and shall provide notice and a description of the
content of such disclosure to Novacea at least [*] hours in advance of any such
disclosure).

(b) To the extent that any proposed publication or public presentation
(including without limitation any abstracts or manuscripts for publication,
slides and texts of oral or other public presentations, and texts of any
transmission through any electronic media (e.g., any computer access system such
as the Internet, World Wide Web etc.) collectively or individually a “Public
Presentation”) to be made by Novacea or its Affiliates may contain Confidential
Information of Schering, Novacea shall provide to Schering an advance copy of
any such proposed publication or presentation prior to its submission or
dissemination to any Third Party. Schering shall have a period of [*] days to
review and recommend any changes it reasonably believes are necessary to protect
its Confidential Information. Novacea shall remove any Confidential Information
of Schering therefrom; other changes recommended by Schering shall not be
unreasonably refused. In addition, if such publication could, in Schering’s
reasonable judgment, be expected to have a material adverse effect on the
commercial value of Schering’s Confidential Information or on the Licensed
Product, then Schering shall have the right to delay or prevent such publication
as proposed by providing written notice to that effect during such [*] day
period. In the case where such publication may disclose any Program IP, any such
delay shall be sufficiently long so as to permit the timely preparation and
filing of a patent application(s) (or application(s) for other appropriate forms
of protection) on the Confidential Information involved.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 52



--------------------------------------------------------------------------------

14.5 No Disclosure of Agreement Terms.

(a) In connection with the execution of this Agreement, the Parties shall either
(i) issue the joint press release set forth in Schedule 14.5, and/or (ii) issue
mutually agreed upon individual press releases. Except as otherwise required by
law, Novacea shall not issue any additional press release or make any other
public disclosure concerning this Agreement or the subject matter hereof (which
shall include, without limitation, the programs covered hereunder) without the
prior written consent of Schering.

(b) The foregoing provisions of this Section 14.5 notwithstanding, Novacea shall
have the right to disclose non-public information related to the terms and
conditions of this Agreement solely if and to the extent necessary (as
reasonably determined by its legal counsel) to be disclosed (i) in the context
of a Change of Control, to Third Parties and their counsel with whom Novacea is
negotiating a Change of Control transaction or to accredited investors,
qualified institutional buyers, and qualified purchasers and their counsel as
such terms are defined in the Securities Act of 1933 and the Exchange Act, each
of whom is under an obligation of confidentiality no less restrictive than those
set forth in this Agreement and (ii) in order to comply with the rules and
regulations of the United States Securities and Exchange Commission (or another
similar securities exchange authority in Territory). In the event of (ii) above,
Novacea shall notify Schering in advance of any such disclosure, shall provide
Schering with a reasonable opportunity to review and comment on the form and
content of any such disclosure, and shall use Commercially Reasonable Efforts to
obtain confidential treatment to the fullest extent available.

(c) Further, Schering agrees that Novacea has the right to issue a press release
with respect to the occurrence of the following events under this Agreement with
respect to the Licensed Product, provided that Schering is afforded a reasonable
opportunity (but not less than [*] Business Days) to review and provide input
with respect to the content and timing of such press release and that Novacea
considers in good faith and uses Commercially Reasonable Efforts to incorporate
in such press release any input provided by Schering: [*] and/or [*] of any [*];
[*] of a [*] in a [*] or in [*] and [*]. In addition and notwithstanding
anything to the contrary herein, (a) if the relevant text of a proposed press
release has already previously been reviewed and approved by Schering and the
text remains accurate and complete in all material respects, then such text may
be disclosed or republished in such proposed press release provided that Novacea
provides notice to Schering of such press release at least [*] Business Days
prior to the issuance of such press release and (b) if the relevant text of a
proposed public announcement such as a corporate presentation or comments to
analysts or investors has already previously been reviewed and approved by
Schering (whether in the form of an approved press release or prior approved
presentation materials, Q&A script or the like) and the text remains accurate
and complete in all material respects, then such text may be included in such
proposed public announcement (but not a press release) without resubmission and
review by Schering.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 53



--------------------------------------------------------------------------------

ARTICLE 15

INDEMNIFICATION

15.1 Indemnification by Novacea. Unless otherwise provided herein, Novacea
agrees to indemnify, hold harmless, and defend Schering, its Affiliates, and
their directors, officers, employees, and agents (the “Schering Indemnitees”)
from and against any and all Third Party suits, claims, actions, demands,
liabilities, expenses and/or losses (including without limitation attorneys’
fees, court costs, witness fees, damages, judgments, fines and amounts paid in
settlement) (“Losses”) to the extent that such Losses arise out of (a) Novacea’s
breach of this Agreement, (b) the negligence or willful misconduct of Novacea or
its Affiliates, or (c) for personal injury or death caused by or resulting from
the Development, Manufacture, distribution, testing, use or sale of Compound,
Formulation or Licensed Product by or on behalf of Novacea or its Affiliates,
licensors or licensees prior to the Effective Date, including, without
limitation, any Losses arising out of the Upstream License Agreements.
Notwithstanding the foregoing, Novacea’s obligation to indemnify, hold harmless,
and defend the Schering Indemnitees shall not apply to the extent any Losses
arise out of the negligence or willful misconduct of Schering or its Affiliates.

15.2 Indemnification by Schering. Unless otherwise provided herein, Schering
shall indemnify, hold harmless, and defend Novacea, its Affiliates, and their
directors, officers, employees, and agents (the “Novacea Indemnitees”) from and
against any and all Losses, to the extent that such Losses arise out of
(a) Schering’s breach of this Agreement, (b) the negligence or willful
misconduct of Schering or its Affiliates, or (c) the Development, Manufacture,
distribution, use, testing, promotion, marketing, or sale or other disposition
of the Compound, Formulation or Licensed Product by or on behalf of Schering or
its Affiliates pursuant to this Agreement after the Effective Date.
Notwithstanding the foregoing, Schering’s obligation to indemnify, hold
harmless, and defend the Novacea Indemnitees shall not apply to the extent any
Losses arise out of the negligence or willful misconduct of Novacea or its
Affiliates.

15.3 Indemnification Procedure.

(a) The Party entitled to indemnification under this Article 15 (an “Indemnified
Party”) shall notify the Party potentially responsible for such indemnification
(the “Indemnifying Party”) within ten (10) Business Days of becoming aware of
any claim or claims asserted or threatened against the Indemnified Party which
could give rise to a right of indemnification under this Agreement; provided,
however, that the failure to give such notice or any delay in such notice shall
not relieve the Indemnifying Party of its indemnity obligation hereunder except
to the extent that such failure materially prejudices its rights hereunder.

(b) If the Indemnifying Party has acknowledged in writing to the Indemnified
Party the Indemnifying Party’s responsibility for defending such claim, the
Indemnifying Party shall have the right to defend, at its sole cost and expense,
such claim by all appropriate proceedings, which proceedings shall be prosecuted
diligently by the Indemnifying Party to a final conclusion or settled at the
discretion of the Indemnifying Party; provided, however, that

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 54



--------------------------------------------------------------------------------

the Indemnifying Party may not enter into any compromise or settlement unless
such compromise or settlement includes as an unconditional term thereof, the
giving by each claimant or plaintiff to the Indemnified Party of a release from
all liability in respect of such claim. The foregoing notwithstanding, the
Indemnifying Party may not enter into any compromise or settlement of such claim
without the prior written consent of the Indemnified Party if such compromise or
settlement would (i) impose an injunction or other similar restriction of the
Indemnified Party, (ii) impose any financial obligations on the Indemnified
Party, and/or (iii) would constitute an admission of guilt or liability by or on
behalf of the Indemnified Party.

(c) The Indemnified Party may participate in, but not control, any defense or
settlement of any claim controlled by the Indemnifying Party pursuant to this
Section 15.3 and shall bear its own costs and expenses with respect to such
participation; provided, however, that the Indemnifying Party shall bear such
costs and expenses if counsel for the Indemnifying Party shall have reasonably
determined that such counsel may not properly represent both the Indemnifying
Party and the Indemnified Party.

(d) The foregoing notwithstanding, the Indemnified Party shall have the right to
waive its rights to indemnity under this Agreement and control the defense or
settlement thereof to the extent such claim involves an issue or matter that it
believe may materially adversely affect the business and/or assets of such
Indemnified Party; provided, however, that in no event shall any such waiver be
construed as a waiver of any indemnification rights which such Party may have at
law or in equity.

15.4 Insurance. Each Party represents and warrants to the other Party that it
has in place and during the term of this Agreement shall maintain insurance
and/or a program of self-insurance sufficient to cover its liabilities under
this Agreement.

ARTICLE 16

TERM AND TERMINATION

16.1 Term.

(a) The term of this Agreement shall begin on the Effective Date and, unless
earlier terminated in accordance with the terms of this Article 16, will expire
on the date on which the Royalty Term expires for all Licensed Products in all
countries of the Territory (the “Term”).

(b) To the extent required by the HSR Act, each Party will (i) file or cause to
be filed, as promptly as practicable after the Execution Date (and in any event
within five (5) business days after such Execution Date), with the United States
Federal Trade Commission (“FTC”) and the United States Department of Justice
(“DOJ”), all reports and other documents required to be filed by such Party
under the HSR Act concerning the transactions contemplated hereby and
(ii) promptly comply with or cause to be complied with any requests by the FTC
or DOJ for additional information concerning such transactions, in each case so
that the waiting

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 55



--------------------------------------------------------------------------------

period applicable to this Agreement and the transactions contemplated hereby
under the HSR Act will expire as soon as practicable after the date hereof. Each
Party agrees to request, and to cooperate with the other Party in requesting,
early termination of any applicable waiting period under the HSR Act. Each Party
shall be responsible for its own costs, expenses, and filing fees in connection
with the filings. In addition, Novacea shall use good faith reasonable efforts
to assist Schering in eliminating any concern on the part of any court or
government authority regarding the legality of the proposed transaction,
including, if required by federal or state antitrust authorities, promptly
taking all reasonable steps necessary to secure government antitrust clearance.
Novacea shall cooperate in good faith at its own cost with any government
investigation and promptly produce documents and information demanded by a
second request for documents and of witnesses if requested.

16.2 Termination for Breach.

(a) A Party (the “non-breaching Party”) shall have the right, in addition to any
other rights and remedies, to terminate this Agreement: (i) on a
product-by-product and country-by-country basis (if such breach is limited to a
Licensed Product or country) in the event the other Party (the “breaching
Party”) is in breach of any of its material obligations under this Agreement
with respect to such Licensed Product or country, or (ii) in its entirety in the
event the breaching Party is in breach of any of its material obligations under
this Agreement with respect to a Major Market country. The non-breaching Party
shall first provide written notice to the breaching Party, which notice shall
identify with particularity the alleged breach. The breaching Party shall have a
period of ninety (90) days (thirty (30) days in the case of an undisputed
non-payment of money) after such written notice is provided to cure such breach.
If such breach is not cured within such period, this Agreement shall terminate
in its entirety or on a product-by-product and country-by-country basis
immediately at the end of such period on written notice of such termination from
the non-breaching Party, or where a breach other than for non-payment is not
capable of being cured in ninety (90) days, if the breaching Party fails to
(1) initiate actions during such ninety (90) day period that are reasonably
anticipated to cure the default within a reasonable period (not to exceed one
hundred eighty (180) days) and (2) thereafter use continuing diligent efforts to
cure the default, then the non-breaching Party may immediately terminate this
Agreement in its entirety or on a product-by-product and country-by-country
basis at any time by providing written notice of such termination. Termination
under this Section 16.2 shall not relieve any Party of any obligation accrued
prior to (or otherwise existing upon) the date of termination nor relieve the
breaching Party from liability for breach of this Agreement.

(b) Termination under this Section 16.2 for whatever reason will be
automatically stayed for the duration of any dispute resolution proceedings
initiated under Article 17 if the matter in dispute is the basis for the
proposed termination.

16.3 Termination for Insolvency. A Party shall have the right to terminate this
Agreement if, at any time, (a) the other Party shall file in any court or agency
pursuant to any statute or regulation of any state or country, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee of the Party

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 56



--------------------------------------------------------------------------------

or of its assets, or (b) if the other Party proposes a written agreement of
composition or extension of its debts, or (c) if the other Party shall be served
with an involuntary petition against it, filed in any insolvency proceeding, and
such petition shall not be dismissed within sixty (60) days after the filing
thereof, or (d) if the other Party shall propose or be a party to any
dissolution or liquidation, or (e) if the other Party shall make an assignment
for the benefit of creditors.

16.4 Termination by Schering.

(a) Termination At Will. Schering shall have the right to terminate this
Agreement in its entirety or on a product-by-product and country-by-country
basis at any time after the second (2nd) anniversary of the Effective Date on
[*] days prior written notice to Novacea.

(b) Termination For Technical Failure. Schering shall have the right to
terminate this Agreement in its entirety effective upon written notice to
Novacea in the event that Schering reasonably determines that there has been a
Technical Failure, which, for purposes of this Agreement shall mean:

(i) there is a significant issue related to the safety or efficacy of the
Licensed Product in humans; or

(ii) further Development and Commercialization of the Licensed Product in the
U.S. and/or Europe is not commercially reasonable due to Manufacturing issues or
other technical problems related to the Licensed Product.

16.5 Effects of Expiration. Upon and at all times after the expiration of this
Agreement pursuant to Section 16.1(a), Schering will retain a worldwide,
exclusive, royalty-free, irrevocable right and license, with the right to
sublicense and authorize the grant of further sublicenses, under the Novacea IP
to Develop, make, have made, use, and Commercialize the Licensed Product in the
Territory in the Field.

16.6 Effects of Termination by Novacea under Sections 16.2 and 16.3 and by
Schering under Section 16.4(a). Upon termination of this Agreement in its
entirety or on a product-by-product and country-by-country basis by Novacea
pursuant to Sections 16.2 (Schering breach) and 16.3 (Schering insolvency) or by
Schering pursuant to Section 16.4(a) (Schering at-will), the following
provisions shall apply:

(a) The licenses granted by Novacea to Schering under Section 2.1 shall
terminate;

(b) Novacea shall have a worldwide, royalty-free, exclusive and perpetual
license (which shall include the right to grant sublicenses) from Schering under
any Schering IP existing at the time of termination and which is incorporated in
a Licensed Product that is then being Developed or Commercialized by Schering.
Novacea’s license under this Section 16.6(b)

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 57



--------------------------------------------------------------------------------

shall be limited solely to the right to Develop, make, have made, use, and
Commercialize such Licensed Product in the Field in the Territory;

(c) Schering shall reasonably cooperate with Novacea in order to enable Novacea
to assume the Development and/or Commercialization of all Licensed Products then
being Commercialized or in clinical Development by Schering. Such cooperation
and assistance shall be provided in a timely manner (having regard to the nature
of the cooperation or assistance requested) and shall include the following:

(i) Schering shall transfer to Novacea (or its nominee) all INDs, Regulatory
Approvals and Regulatory Applications for Regulatory Approvals made or obtained
by Schering or its Affiliates or any of its Sublicensees to the extent relating
to Licensed Product then being Commercialized or in Development.

(ii) Schering shall assign to Novacea all of its rights in the Trademark and any
Other Marks and shall transfer to Novacea all of its rights in any domain names
containing such Trademark and Other Marks, in each case only to the extent that
such Trademark and Other Marks have actually been utilized previously by
Schering in connection with the Commercialization of Licensed Product in the
Field. Any assignment or transfer to Novacea pursuant to this
Section 16.6(c)(ii) shall be at no cost to Novacea.

(iii) Schering shall transfer to Novacea (or its nominee), to the extent not
previously provided, a copy of all Project Data in its possession or under its
control relating to any Licensed Product then being Commercialized or in
clinical Development by Schering and reasonably necessary or useful for its
continued Development and/or Commercialization, including without limitation all
information contained in Schering’s regulatory and/or safety databases, all in
the format then currently maintained by Schering; provided, however, nothing in
this Section 16.6(c)(iii) shall be deemed to expand the scope of the license
granted to Novacea pursuant to Section 16.6(b).

(iv) Upon the request of Novacea, Schering shall use Commercially Reasonable
Efforts to assign to Novacea any sublicenses previously granted by Schering
related to Licensed Product.

(v) Upon the request of Novacea, Schering, its Affiliates and its Sublicensees
shall use Commercially Reasonable Efforts to complete any clinical studies
related to Licensed Product in the Field that (x) are being conducted under
Schering’s IND for Licensed Product and are ongoing as of the date this
Agreement is terminated, and (y) for which it is not practical to transfer
responsibility for conducting such studies to Novacea; provided, however, that
Novacea agrees to reimburse Schering for all Development costs incurred by
Schering after termination in completing such studies.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 58



--------------------------------------------------------------------------------

(vi) Schering shall transfer to Novacea, at a price of [*] percent [*] of
Schering’s fully allocated Manufacturing cost for the Licensed Product, all
quantities of Licensed Product in the possession of Schering or its Affiliates
(including, without limitation, clinical trial supplies and Licensed Product
intended for commercial sale).

(vii) Schering shall supply Novacea with Licensed Product, at a price of [*]
percent [*] of Schering’s fully allocated Manufacturing cost for the Licensed
Product, for a reasonable period of time not to exceed [*] years.

The Parties shall use Commercially Reasonable Efforts to complete the transition
of the Development and Commercialization of the Licensed Product from Schering
to Novacea pursuant to this Section 16.6 as soon as is reasonably possible.

(d) In addition, solely in the event of termination by Schering pursuant to
Section 16.4(a) (Schering at-will), Novacea shall pay Schering a royalty on Net
Sales of the terminated Licensed Product(s) in each relevant country in the
Territory, to be determined as follows:

(i) in the event that the effective date of termination occurs after [*] and
prior to [*] Licensed Product in such country, [*]; or

(ii) in the event that the effective date of termination occurs after [*]
Licensed Product in such country, [*].

Such royalties shall be payable quarterly within sixty (60) days following the
close of each calendar quarter.

(e) In the event of termination by Novacea pursuant to Sections 16.2 (breach),
Novacea shall pay Schering a royalty on Net Sales of the terminated Licensed
Product(s) in each relevant country in the Territory, to be determined as
follows:

(i) in the event of termination for breach by Schering of the non-compete
obligations set forth in Section 3.1, [*];

(ii) in the event of termination for breach other than as set forth in
Section 16.6(e)(i) and the effective date of termination occurs after [*] and
prior to [*] Licensed Product in such country, [*]; or

(iii) in the event of termination for breach other than as set forth in
Section 16.6(e)(i) and the effective date of termination occurs after [*]
Licensed Product in such country, [*].

(f) In the event of termination by Novacea pursuant to Section 16.3
(insolvency), [*] shall be payable by Novacea to Schering on Net Sales of the
terminated Licensed Product(s) in each relevant country in the Territory.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 59



--------------------------------------------------------------------------------

(g) Novacea shall provide written reports to Schering, consistent with
Section 11.1, that will accompany its payments to Schering pursuant to this
Section 16.6.

(h) In the event of a termination that relates solely to a particular Licensed
Product or a specific country, then the provisions of this Section 16.6 shall
apply mutatis mutandis solely with respect to the terminated markets or
terminated Licensed Product and the Non-Compete set forth in Article 3.1 shall
remain in full force and effect; provided, however, that if the termination is
pursuant to Section 16.2 (breach) and relates solely to a specific country, the
non-compete will not apply to the non-breaching Party in such country.

16.7 Effects of Termination by Schering under Sections 16.2 and 16.3. Upon
termination of this Agreement by Schering pursuant to Sections 16.2 (Novacea
breach) or 16.3 (Novacea insolvency), the following provisions shall apply:

(a) Schering shall have the sole and exclusive right to Develop and
Commercialize each of the terminated Licensed Products or terminated
country(ies) throughout the Territory and the licenses granted by Novacea to
Schering under Section 2.1 shall be exclusive, worldwide, irrevocable,
perpetual, fully paid-up licenses (which shall include the right to grant
sublicenses) with respect to the terminated Licensed Product or terminated
country(ies) throughout the Territory.

(b) Schering shall remain liable to Novacea for any sums properly payable by
Schering to Novacea in accordance with the terms of this Agreement with respect
to the terminated Licensed Product or terminated countr(ies) prior to notice of
such termination and in accordance with the terms of this Agreement.

(c) Novacea shall receive a royalty on Net Sales of the terminated Licensed
Product or in the terminated country(ies) after notice of such termination, as
set forth below:

(i) in the event of termination for breach by Novacea of the non-compete
obligations set forth in Section 3.1, [*];

(ii) in the event of termination for “Catastrophic Breach” (as defined below) by
Novacea, royalties equal to [*] shall apply; and

(iii) in the event of termination for insolvency, or termination for breach by
Novacea other than as described in (i) or (ii) above, [*].

For purposes of Section 16.7(c)(ii), the term “Catastrophic Breach” shall mean a
breach by Novacea of one or more of its material obligations under this
Agreement that results or is reasonably likely to result in imminent substantial
harm to the commercial value of the Licensed Product in one or more Major
Markets. For clarity, “substantial harm to the commercial value of the Licensed
Product” shall mean the [*] of the [*] an [*] or [*] which [*] and [*] the [*]
from [*] for the [*] by [*] in [*], including [*] having [*] the [*] of [*] on
[*].

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 60



--------------------------------------------------------------------------------

(d) In the event of a termination that relates solely to a particular Licensed
Product or a specific country, then the provisions of this Section 16.7 shall
apply mutatis mutandis solely with respect to the terminated markets or
terminated Licensed Product and the Non-Compete set forth in Article 3.1 shall
remain in full force and effect; provided, however, that if the termination is
pursuant to Section 16.2 (breach) and relates solely to a specific country, the
non-compete will not apply to the non-breaching Party in such country.

16.8 Effects of Termination by Schering under Section 16.4(b). If Schering
terminates this Agreement pursuant to Section 16.4(b) (Termination for Technical
Failure) then (i) the licenses and other rights granted by Novacea to Schering
pursuant to this Agreement shall terminate, (ii) Schering shall conduct an
orderly wind-down of all then on-going Development activities (including without
limitation those being performed by Schering’s Affiliates or Third Party
contractors) with respect to the Licensed Product, and (iii) Schering shall
promptly make all payments due and owing Novacea and to Third Parties with
respect to the Licensed Product.

16.9 Competing Product Acquisition. If a Party (or one of its Affiliates or its
successor in interest) acquires (such Party, Affiliate or successor in interest,
as applicable, the “Acquiring Party”) a Competing Product from a Third Party or
undergoes a Change of Control which results in such Party being controlled by an
entity with a Competing Product that is already being commercialized in one or
more country in the Territory (“Acquired Competing Product”), then:

(a) to the extent Novacea is the Acquiring Party, it shall deliver to Schering
as soon as possible (and in any event within [*] after Novacea acquires such
Acquired Competing Product or undergoes such Change of Control) a written
notification of Novacea’s election, in its sole discretion, either to divest or
retain all of its rights, title and interest in and to such Acquired Competing
Product. If Novacea elects to retain such Acquired Competing Product, Schering
shall have the right to deem the Agreement terminated under Section 16.2 and the
effects in Section 16.7 shall apply. If Novacea (or its successor in interest)
provides notice of its intention to divest the Acquired Competing Product and
fails to complete the divestiture of the Acquired Competing Product within [*]
months after its acquisition thereof, then Novacea will be in material breach of
this Agreement as of the expiration of the [*] month following acquisition;

(b) to the extent Schering is the Acquiring Party, it shall deliver to Novacea
as soon as possible (and in any event within [*] after Schering acquires such
Acquired Competing Product or undergoes such Change of Control) a written
notification of Schering’s election, in its sole discretion, either to divest or
retain all of its rights, title and interest in and to such Acquired Competing
Product or the Licensed Product. If Schering elects to retain both the Acquired
Competing Product and the Licensed Product, Novacea shall have the right to deem
the Agreement terminated under Section 16.2 and the effects in Section 16.6
shall apply. If Schering (or its successor in interest) provides notice of its
intention to divest either the Acquired

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 61



--------------------------------------------------------------------------------

Competing Product or the Licensed Product and fails to complete the divestiture
of such product within [*] months after its acquisition of the Acquired
Competing Product, then Schering will be in material breach of this Agreement as
of the expiration of the [*] month following acquisition.

16.10 Survival; Accrued Rights. The rights and obligations of the Parties under
the following provisions of this Agreement shall survive expiration or any
termination of this Agreement as follows:

(a) Article 1 (Definitions), Article 13 (Representations, Warranties, and
Covenants), Article 14 (Confidentiality), Article 15 (Indemnification), Article
17 (Dispute Resolutions; Governing Law), Article 18 (Miscellaneous);

(b) Section 2.1 (License Grant) and Article 12, but only to the extent such
survival is provided for in Section 16.7(a) (Effects of Termination by Schering
under Sections 16.2 and 16.3);

(c) Section 10.4 (Royalties), but only to the extent provided by
Section 16.7(c)(ii)-(iii) (Effects of Termination by Schering under Sections
16.2 and 16.3);

(d) Sections 10.5(b)(i), 10.5(b)(iv), 10.5(d) (Third Party License Agreements),
9.3(a), 9.3(b) (Manufacturing), 10.6 (Compulsory License)), 11.1 (Schering
Quarterly Royalty Payments and Reports), 11.3(b) (Accounting), 11.4 (Methods of
Payment), 11.5 (Taxes), , but in all cases under this Section 16.10(d) only to
the extent Section 10.4 (Royalties) survives under Section 16.7(c)(ii)-(iii);
and

(e) Section 2.5 (Section 365(n) of the Bankruptcy Code), 7.3(g) (Specific
Provisions related to MSLs), Section 7.6 (Non-Solicitation), Section 10.5(b)(ii)
(Upstream License Agreements), Section 11.6 (Late Payments), Section 12.1
(Ownership of Background IP), Section 12.2 (Ownership of Program IP),
Section 16.5 (Effects of Expiration), Section 16.6 (Effects of Termination by
Novacea under Sections 16.2 and 16.3 and by Schering under Section 16.4(a)),
Section 16.7 (Effects of Termination by Schering under Sections 16.2 and 16.3),
Section 16.8 (Effects of Termination by Schering under Section 16.4(b)),
Section 16.10 (Survival; Accrued Rights).

In any event, expiration or termination of this Agreement shall not relieve the
Parties of any liability which accrued hereunder prior to the effective date of
such expiration or termination nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement, nor prejudice either Party’s right to obtain
performance of any obligation.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 62



--------------------------------------------------------------------------------

ARTICLE 17

DISPUTE RESOLUTIONS; GOVERNING LAW

17.1 Arbitration. If the Parties are unable resolve a given dispute, either
Party may have the given dispute settled by binding arbitration in the manner
described below.

17.2 Arbitration Request. If a Party intends to begin an arbitration to resolve
a dispute arising under this Agreement, such Party shall provide written notice
(the “Arbitration Request”) to the other Party of such intention and the issues
for resolution. From the date of the Arbitration Request and until such time as
the dispute has become finally settled, the running of the time periods as to
which Party must cure a breach of this Agreement becomes suspended as to any
breach that is the subject matter of the dispute.

(a) Additional Issues. Within ten (10) Business Days after the receipt of the
Arbitration Request, the other Party may, by written notice, add additional
issues for resolution.

(b) No Arbitration of Patent/Confidentiality Issues. Unless otherwise agreed by
the Parties, disputes relating to patents and non-disclosure, non-use and
maintenance of Confidential Information shall not be subject to arbitration, and
shall be submitted to a court of competent jurisdiction.

(c) Arbitration Procedure. The Arbitration shall be held in the continental
United States under the rules of the International Institute for Conflict
Prevention and Resolution (“CPR”) then in effect. The arbitration shall be
conducted by three (3) arbitrators who are knowledgeable in the subject matter
at issue in the dispute. One (1) arbitrator will be selected by Novacea, one
(1) arbitrator will be selected by Schering, and the third arbitrator will be
selected by mutual agreement of the two (2) arbitrators selected by the Parties.
The arbitrators may proceed to an award, notwithstanding the failure of either
Party to participate in the proceedings. The arbitrators shall, within fifteen
(15) days after the conclusion of the arbitration hearing, issue a written award
and statement of decision describing the essential findings and conclusions on
which the award is based, including the calculation of any damages awarded. The
arbitrators shall be authorized to award compensatory damages, but shall not be
authorized to award non-economic damages or punitive damages, or to reform,
modify or materially change this Agreement or any other agreements contemplated
hereunder. The arbitrators also shall be authorized to grant any temporary,
preliminary or permanent equitable remedy or relief the arbitrators deem just
and equitable and within the scope of this Agreement, including, without
limitation, an injunction or order for specific performance. The award of the
arbitrators shall be the sole and exclusive remedy of the Parties (except for
those remedies set forth in this Agreement). Judgment on the award rendered by
the arbitrators may be enforced in any court having competent jurisdiction
thereof, subject only to revocation on grounds of fraud or clear bias on the
part of the arbitrators. Notwithstanding anything contained in this Section 17.2
to the contrary, each Party shall have the right to institute judicial
proceedings against the other Party or anyone acting by, through or under such
other Party, in order to enforce the instituting Party’s rights hereunder
through specific performance, injunction or similar equitable relief.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 63



--------------------------------------------------------------------------------

(d) Costs; Satisfaction. Each Party shall bear its own attorneys’ fees, costs,
and disbursements arising out of the arbitration, and shall pay an equal share
of the fees and costs of the arbitrators; provided, however, that the
arbitrators shall be authorized to determine whether a Party is the prevailing
Party, and if so, to award to that prevailing Party reimbursement for its
reasonable attorneys’ fees, costs and disbursements (including, for example,
expert witness fees and expenses, photocopy charges and travel expenses). Absent
the filing of an application to correct or vacate the arbitration award as
permitted by applicable law, each Party shall fully perform and satisfy the
arbitration award within fifteen (15) days of the service of the award.

17.3 Waiver. By agreeing to this binding arbitration provision, the Parties
understand that they are waiving certain rights and protections which may
otherwise be available if a dispute between the Parties were determined by
litigation in court, including, without limitation, the right to seek or obtain
certain types of damages precluded by this provision, the right to a jury trial,
certain rights of appeal, and a right to invoke formal rules of procedure and
evidence.

17.4 Choice of Law. The validity, performance, construction, and effect of this
Agreement shall be governed by the laws of the State of Delaware, without regard
to conflicts of law principles that would provide for application of the law of
another jurisdiction.

ARTICLE 18

MISCELLANEOUS

18.1 Assignment. Either Party may assign this Agreement to any Affiliate of such
Party without the prior written consent of the other Party; provided, however,
that such Party provides the other Party with written notice of such assignment
and remains fully liable for the performance of such Party’s obligations
hereunder by such Affiliate. Further, each Party may assign this Agreement
without the prior written consent of the other Party, to its successor in
interest by way of a merger, acquisition, or sale of all or substantially all of
its assets to which this Agreement relates (which shall be no less than all such
Party’s oncology business); provided, however, that such Party provides the
other Party with written notice of such assignment; provided further, that if
Novacea undergoes a Change of Control, then, upon written notice by Schering,
the provisions of Article 4, Sections 5.4 and 7.4 of this Agreement shall
terminate immediately and Schering may elect to terminate all Novacea MSL
support provided pursuant to Section 7.3. Any other assignment of this Agreement
by a Party requires the prior written consent of the other Party. Any assignment
in violation of this Section 18.1 shall be null and void. This Agreement shall
be binding on and shall inure to the benefit of the permitted successors and
assigns of the Parties hereto.

18.2 Force Majeure. If either Party shall be delayed, interrupted in or
prevented from the performance of any obligation hereunder by reason of force
majeure including an act of God, fire, flood, earthquake, war (declared or
undeclared), public disaster, act of terrorism, strike or

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 64



--------------------------------------------------------------------------------

labor differences, governmental enactment, rule or regulation, or any other
cause beyond such Party’s control, such Party shall not be liable to the other
therefor; and the time for performance of such obligation shall be extended for
a period equal to the duration of the force majeure which occasioned the delay,
interruption or prevention. The Party invoking such force majeure rights of this
Section 18.2 must notify the other Party by courier or overnight dispatch (e.g.,
Federal Express) within a period of fifteen (15) days of both the first and last
day of the force majeure unless the force majeure renders such notification
impossible in which case notification will be made as soon as possible. If the
delay resulting from the force majeure exceeds six (6) months, both Parties
shall consult together to find an appropriate solution.

18.3 Entire Agreement. This Agreement, together with the Stock Purchase
Agreement, constitutes the entire agreement between the Parties with respect to
the subject matter herein and, effective on the Effective Date, supersedes all
previous agreements between the Parties with respect to the subject matter
herein, whether written or oral, including without limitation the Existing CDA
(except with respect to information disclosed thereunder relating to [*]). This
Agreement shall not be changed or modified orally, but only by an instrument in
writing signed by both Parties.

18.4 Severability. If any provision of this Agreement is declared invalid by a
court of last resort or by any court or other governmental body from the
decision of which an appeal is not taken within the time provided by law, then
and in such event, this Agreement will be deemed to have been terminated only as
to the portion thereof that relates to the provision invalidated by that
decision and only in the relevant jurisdiction, but this Agreement, in all other
respects and all other jurisdictions, will remain in force; provided, however,
that if the provision so invalidated is essential to the Agreement as a whole,
then the Parties shall negotiate in good faith to amend the terms hereof as
nearly as practical to carry out the original intent of the Parties, and,
failing such amendment, either Party may submit the matter for resolution
pursuant to Article 17.

18.5 Notices. Any notice or report required or permitted to be given under this
Agreement shall be in writing and shall be mailed by recognized overnight
courier and shall be effective upon confirmed receipt thereof or by certified or
registered mail, or telexed or telecopied and confirmed by mailing, as follows
and shall be effective five (5) days after such mailing:

 

If to Novacea:    Novacea, Inc.    601 Gateway Blvd., Ste. 800    South San
Francisco, CA 94080    Attention: [*]    Fax No: (650) 228-1088
with a copy of notices only to:    Latham & Watkins LLP    140 Scott Drive   
Menlo Park, California 94025    Fax No: (650) 463-2600    Attention: John E.
Wehrli, Esq.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 65



--------------------------------------------------------------------------------

If to Schering:    Schering Corporation    2000 Galloping Hill Road   
Kenilworth, NJ 07033    Attention: [*]    Fax No.: (908) [*] with copies to:   
   Attention: [*]    Fax No.: (908) [*]

18.6 Further Assurances. The Parties agree to reasonably cooperate with each
other in connection with any actions required to be taken as part of their
respective obligations under this Agreement, and shall (a) furnish to each other
such further information; (b) execute and deliver to each other such other
documents; and (c) do such other acts and things (including working
collaboratively to correct any clerical, typographical, or other similar errors
in this Agreement), all as the other Party may reasonably request for the
purpose of carrying out the intent of this Agreement.

18.7 Agency. Neither Party is, nor will be deemed to be an employee, agent or
representative of the other Party for any purpose. Each Party is an independent
contractor, not an employee or partner of the other Party. Neither Party shall
have the authority to speak for, represent or obligate the other Party in any
way without prior written authority from the other Party.

18.8 No Waiver. Any omission or delay by either Party at any time to enforce any
right or remedy reserved to it, or to require performance of any of the terms,
covenants or provisions hereof, by the other Party, shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement. Any waiver by a Party of a particular breach or default by the other
Party shall not operate or be construed as a waiver of any subsequent breach or
default by the other Party.

18.9 No Strict Construction. This Agreement has been prepared jointly by the
Parties and shall not be strictly construed against either Party.

18.10 Headings. The captions used herein are inserted for convenience of
reference only and shall not be construed to create obligations, benefits, or
limitations.

18.11 Counterparts. This Agreement may be executed in counterparts, all of which
taken together shall be regarded as one and the same instrument.

[Signature page follows]

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 66



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this License, Development, and
Commercialization Agreement through their duly authorized representatives to be
effective as of the Effective Date.

 

Novacea, Inc.     Schering Corporation By:   /s/ John P. Walker     By:   /s/
Michael J. DuBois Name:   John P. Walker     Name:   Michael J. DuBois Title:  
Chairman – Interim CEO     Title:   Vice President Date:   May 29, 2007    
Date:   May 29, 2007

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

Page 67



--------------------------------------------------------------------------------

EXHIBIT A

CORE DEVELOPMENT PLAN

CORE DEVELOPMENT PLAN

DATED: May 25, 2007

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

A-1



--------------------------------------------------------------------------------

[*]

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

A-2



--------------------------------------------------------------------------------

[*]

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

A-3



--------------------------------------------------------------------------------

[*]

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

A-4



--------------------------------------------------------------------------------

[*]

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

A-5



--------------------------------------------------------------------------------

[*]

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

A-6



--------------------------------------------------------------------------------

[*]

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

A-7



--------------------------------------------------------------------------------

[*]

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

A-8



--------------------------------------------------------------------------------

[*]

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

A-9



--------------------------------------------------------------------------------

EXHIBIT B

DRAFT FORWARD DEVELOPMENT PLAN

FORWARD DEVELOPMENT PLAN

DRAFT FOR REVIEW

Subject to Revision

DATED: May 25, 2007

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

B-1



--------------------------------------------------------------------------------

[*]

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

B-2



--------------------------------------------------------------------------------

[*]

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

B-3



--------------------------------------------------------------------------------

SCHEDULE 1.92

TRADEMARKS

TRADE NAME: ASENTAR

[*]

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

S1.92-1



--------------------------------------------------------------------------------

Schedule 10.5(b)(v) OHSU Terms.

The following terms and conditions and the paragraph references set forth below
correspond to paragraphs contained in the OHSU License Agreement. All
capitalized terms that appear in the provisions set forth in this Schedule
10.5(b)(v) shall have the respective meanings ascribed to such terms in the OHSU
License Agreement.

 

5.01 If and only to the extent required and applicable under 35. U.S.C.
§202(c)(4), OHSU reserves on behalf of the Government an irrevocable,
nonexclusive, nontransferable, royalty-free license for the practice of all
subject inventions, as such term is defined in 35 U.S.C §201(e), licensed under
the Licensed Patent Rights.

 

5.02 If and only to the extent required and applicable under 35 U.S.C §204,
Licensee agrees that products used or sold in the United States embodying
Licensed Patent Rights that are subject inventions as defined in 35 U.S.C.
§201(e) shall be manufactured substantially in the United States, unless a
written waiver is obtained in advance from the Government.

 

8.01 Licensee agrees to keep accurate and correct records of Licensed Products
made, used, or sold and Licensed Processes practiced under this Agreement
appropriate to determine the amount of royalties due OHSU. Licensee shall
require its sublicensees to keep similar records so as to enable Licensee to
audit any such sublicensees in order to meet its record keeping obligations
under this Agreement. Licensee’s records shall be retained for at least [*]
years following a given reporting period. Licensee’s records shall be available
during normal business hours for inspection at the expense of OHSU by an
accountant or other designated auditor selected by OHSU for the sole purpose of
verifying reports and payments hereunder. The accountant or auditor shall only
disclose to OHSU information relating to the accuracy of reports and payments
made under this Agreement. If an inspection shows an under reporting or
underpayment in excess of [*] percent [*] for any [*] month period, then
Licensee shall reimburse OHSU for the cost of the inspection at the time
Licensee pays the unreported royalties, including any interest charges as
required by Paragraph 6.10 of this Agreement. All payments required under this
Paragraph 8.01 shall be due within [*] days of the date OHSU provides Licensee
notice of the payment due.

 

10.01 Licensee shall use Reasonable Commercial Efforts to introduce the Licensed
Products into the commercial market or apply the Licensed Processes to
commercial use as soon as practicable. The efforts of a sublicensee shall be
considered the efforts of Licensee.

 

10.02

 If and only to the extent applicable under 35 U.S.C. §200, upon the First
Commercial Sale until the expiration of this Agreement, Licensee shall use
Reasonable Commercial

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

S10.6(B)(V)-1



--------------------------------------------------------------------------------

Efforts to keep Licensed Products and Licensed Processes reasonably accessible
to the public.

 

12.01  OHSU offers no warranties other than those specified in Article 1.

 

12.02  OHSU does not warrant the validity of the Licensed Patent Rights and
makes no representations whatsoever with regard to the scope of the Licensed
Patent Rights, or that the Licensed Patent Rights may be exploited without
infringing other patents or other intellectual property rights of third parties.

 

12.03  OHSU MAKES NO WARRANTIES, EXPRESSED OR IMPLIED, OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OF ANY SUBJECT MATTER DEFINED BY THE CLAIMS OF
THE LICENSED PATENT RIGHTS.

 

12.04  OHSU does not represent that it will commence legal actions against third
parties infringing the Licensed Patent Rights.

 

12.05  Licensee shall indemnify and hold OHSU, its directors, trustees,
officers, employees, students, fellows, agents, and consultants harmless from
and against all liability, demands, damages, expenses, and losses, including but
not limited to death, personal injury, illness, or property damage in connection
with or arising out of a) the use by or on behalf of Licensee or sublicensees,
directors, employees, or third parties of any Licensed Patent Rights, or b) the
design, manufacture, distribution, or use of any Licensed Products, Licensed
Processes or materials, or other products or processes developed in connection
with or arising out of the Licensed Patent Rights, or c) otherwise arising out
of exercise of Licensed Patent Rights granted under this Agreement. Licensee at
all times shall carry insurance or self-insurance sufficient to cover its
contractual obligations with respect to activities performed under this
Agreement. Licensee shall provide evidence of this coverage to OHSU.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

S10.6(B)(V)-2



--------------------------------------------------------------------------------

SCHEDULE 13.3(A)

NOVACEA EXCLUSIVELY OWNED PATENTS

[*]

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

S13.3(A)-1



--------------------------------------------------------------------------------

SCHEDULE 13.3(B)

NOVACEA EXCLUSIVELY LICENSED PATENTS

[*]

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

S13.3(B)-1



--------------------------------------------------------------------------------

SCHEDULE 13.3(T)

ONGOING CLINICAL STUDIES

[*]

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

S13.3(T)-1



--------------------------------------------------------------------------------

SCHEDULE 14.5

ISSUED PRESS RELEASE

 

LOGO [g83647img001.jpg]       LOGO [g83647img002.jpg] Novacea Contacts:      

Schering-Plough Contacts:

Media:    Paul Laland      

Mary-Frances Faraji

   650-228-1811      

908-298-7109 (office)

        

908 432-2404 (cell)

        

Cathy Cantone

        

908 327-3013 (cell)

Investors:    Nina Ferrari      

Alex Kelly

   415-264-8796      

908-298-7450

NOVACEA AND SCHERING-PLOUGH ENTER INTO WORLDWIDE

DEVELOPMENT AND COMMERCIALIZATION AGREEMENT FOR ASENTAR, A

NOVEL TREATMENT FOR PROSTATE CANCER

SOUTH SAN FRANCISCO, CA and KENILWORTH, NJ — May 30, 2007-—Novacea, Inc.
(NASDAQ: NOVC) and Schering-Plough Corporation (NYSE: SGP) today announced that
they have entered into an exclusive worldwide license agreement for the
development and commercialization of Asentar™ (DN-101). Novacea is currently
conducting a large international Phase 3 trial (ASCENT-2) evaluating Asentar in
900 patients with androgen-independent prostate cancer (AIPC). Asentar is a
novel, proprietary, high-dose oral formulation of calcitriol, a potent hormone
that exerts its effects through the vitamin D receptor (VDR).

Under the terms of the agreement, Novacea will receive an upfront payment of $60
million, including $35 million as reimbursement for past research and
development expenses, a license fee of $25 million, as well as a commitment by
Schering-Plough to purchase $12 million of Novacea common stock at a
predetermined price within ten days of the closing. Additionally, the agreement
provides Novacea

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

S14.5-1



--------------------------------------------------------------------------------

with potential pre-commercial milestone payments of up to $380 million, and
tiered royalties on worldwide sales of Asentar. Closing of the transaction is
subject to clearance under the Hart-Scott-Rodino Antitrust Improvements Act
(HSR) and is anticipated to occur following HSR clearance.

Schering-Plough will be responsible for all forward development costs in
exploring indications for earlier stages of prostate cancer, such as
androgen-dependent prostate cancer (ADPC) and adjuvant therapy and will lead all
global commercialization efforts for Asentar. Novacea will provide medical
support to Schering-Plough’s commercial operations for Asentar in the United
States, including deployment of their Medical Science Liaisons, which will be
funded by Schering-Plough.

“A corporate partnership has been a significant corporate goal for 2007, and we
are proud to be co-developing Asentar with a highly-respected pharmaceutical
company such as Schering-Plough. The partnership leverages Novacea’s existing
capabilities with Schering-Plough’s experienced development, regulatory and
commercial teams and will provide Novacea with an opportunity to support the
commercialization of Asentar in the United States. Additionally, this agreement
provides us with substantial funding for the continued development of our
operations,” said John P. Walker, Novacea’s chairman and interim chief executive
officer.

“This agreement with Novacea allows us the potential opportunity to extend our
oncology pipeline into a tumor with significant unmet need,” said Thomas P.
Koestler, Ph.D. executive vice president and president of Schering-Plough
Research Institute. “Asentar represents an innovative research development and
reinforces our continual commitment to patients.”

About Asentar

Asentar is currently being developed as an oral treatment in combination with
Taxotere® (docetaxel) for the treatment of AIPC. Prostate cancer is the second
leading cause of cancer death in men with approximately 232,000 new cases and
30,000 deaths in the U.S. in 2005. AIPC is an advanced disease state of prostate
cancer. Based on results of Novacea’s completed Phase 2 clinical trial, known as
ASCENT, the use of weekly Asentar in combination with weekly Taxotere may
provide AIPC patients with an innovative cancer therapy that may prolong
survival with the potential in reducing some of the toxicities and complications
normally associated with chemotherapy. Novacea is now evaluating the benefits of
Asentar in a 900-patient Phase 3 trial, known as ASCENT-2, which uses overall
survival as the primary endpoint and compares weekly Asentar plus Taxotere to
the current standard of care in the treatment of AIPC.

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

S14.5-2



--------------------------------------------------------------------------------

Conference Call and Webcast Information

Members of Novacea’s management team will discuss the agreement via a webcast
and conference call today at 10:00 am Eastern Time. The webcast can be accessed
in the Investor Relations section of Novacea’s Web site at www.novacea.com. The
live audio of the conference call is also accessible via telephone to investors,
members of the news media and the general public by dialing either 866-770-7129
(United States and Canada) or 617-213-8067 (International) and typing in the
passcode 46251887.

An archived replay of the webcast will be available via Novacea’s Web site until
June 30, 2007. The replay will also be available via telephone by dialing
888-286-8010 (United States and Canada) or 617-801-6888 (International) and
typing in the passcode 43282090 until June 30, 2007.

About Schering-Plough

Schering-Plough Corporation is a global science-based health care company with
leading prescription, consumer and animal health products. Through internal
research and collaborations with partners, Schering-Plough discovers, develops,
manufactures and markets advanced drug therapies to meet important medical
needs. Schering-Plough’s vision is to earn the trust of the physicians, patients
and customers served by its more than 33,500 people around the world. The
company’s Web site is www.scheringplough.com.

About Novacea

Novacea, Inc. is a biopharmaceutical company focused on in-licensing, developing
and commercializing novel cancer therapies. Novacea has two product candidates
in clinical trials, including Asentar™, which currently is in a Phase 3 clinical
trial for androgen-independent prostate cancer, or AIPC. Novacea’s second
product candidate, AQ4N, is a hypoxia-activated prodrug that is currently in a
Phase 1b/2a clinical trial in glioblastoma multiforme. More information on any
of Novacea’s trials can be found at www.ClinicalTrials.gov.

SCHERING-PLOUGH DISCLOSURE NOTICE: The information in this press release
includes certain “forward-looking statements” within the meaning of the Private
Securities Litigation Reform Act of 1995, including statements relating to the
potential market and prospects for Asentar. Forward-looking statements relate to
expectations or forecasts of future events. Schering-Plough does not assume the

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

S14.5-3



--------------------------------------------------------------------------------

obligation to update any forward-looking statement. Many factors could cause
actual results to differ materially from Schering-Plough’s forward-looking
statements, including uncertainties in the development process and the
regulatory process, any developments following regulatory approval, patent and
other intellectual property protection, and current and future branded, generic
or over-the-counter competition, among other uncertainties. For further details
about these and other factors that may impact the forward-looking statements,
see Schering-Plough’s Securities and Exchange Commission filings, including
Item 1A, “Risk Factors” in the Company’s first quarter 2007 10-Q.

Note: Except for the historical information contained herein, the matters set
forth in this press release, including statements as to financial guidance,
development, clinical studies, regulatory review and approval, and
commercialization of products, are forward-looking statements within the meaning
of the “safe harbor” provisions of the Private Securities Litigation Reform Act
of 1995. Forward-looking statements speak only as of the date the statements are
made and are based on information available at the time those statements are
made and/or management’s good faith belief as of that time with respect to
future events. You should not put undue reliance on any forward-looking
statements. Important factors that could cause actual performance and results to
differ materially from the forward-looking statements we make include: early
stage of development; the focus, conduct, enrollment and timing of our clinical
trials; regulatory review and approval of product candidates; commercialization
of products; developments relating to our licensing and collaboration
agreements; market acceptance of products; funding requirements; intellectual
property protection for our product candidates; competing products and other
risks detailed from time to time under the heading “Risk Factors” in our most
recent Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as may be
updated from time to time by our future filings under the Securities Exchange
Act. If one or more of these risks or uncertainties materialize, or if any
underlying assumptions prove incorrect, our actual performance or results may
vary materially from any future performance or results expressed or implied by
these forward-looking statements. We assume no obligation to update
forward-looking statements to reflect actual performance or results, changes in
assumptions or changes in other factors affecting forward-looking information,
except to the extent required by applicable securities laws.

Novacea is a registered trademark of Novacea, Inc., and Asentar is a trademark
of Novacea, Inc. All other trademarks are property of their respective owners.

37-05

 

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

S14.5-4